Exhibit 10.13

EXECUTION COPY

OMNIBUS PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY

dated as of

March 18, 2009

among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

RESIDENTIAL CAPITAL, LLC

RESIDENTIAL FUNDING COMPANY, LLC

GMAC MORTGAGE, LLC

and certain of their Affiliates from time to time parties hereto,

as Grantors,

GMAC INVESTMENT MANAGEMENT LLC,

as a Secured Party

and

GMAC LLC,

as Omnibus Agent, as Lender Agent under the Loan Agreement, as Lender under the
MSR Loan

Agreement and as a Secured Party



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Definitions    2 2.    Grant of Security Interest by
Grantors    11 3.    Representations and Warranties    12 4.    Grantor Remains
Liable; Nature of Security Interest; Subrogation, etc.    15 5.    Collections,
etc    17 6.    Release    17 7.    Agreements of the Grantors    18 8.   
Agreement as to Investment Property, Bailment Collateral, Account Collateral;
Voting    21 9.    Defaults and Events of Default; Remedies    24 10.   
Limitation on Duty in Respect of Collateral    26 11.    Appointment of Omnibus
Agent; Special Provisions Relating to the Omnibus Agent    27 12.    Agency for
Collateral    30 13.    Legal Opinion    31 14.    General    31 15.    Foreign
Pledge Agreements    37

 

-i-



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY

THIS OMNIBUS PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY (this
“Agreement”) dated as of March 18, 2009, is among RFC Asset Holdings II, LLC, a
Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”); and each other Person that agrees
to become a “Grantor” by executing and delivering a Joinder Agreement pursuant
to Section 14 (RAHI, PATI, ResCap, RFC, GMAC Mortgage and each such other
Person, together with any successors and assigns, is herein a “Grantor” and
collectively, the “Grantors”); GMAC Investment Management LLC, a Delaware
limited liability company (together with its successors and assigns, “GMAC IM”),
as a Secured Party; and GMAC LLC, a Delaware limited liability company, as agent
for the Secured Parties (in such capacity, the “Omnibus Agent”), as Lender
Agent, as Lender under the MSR Loan Agreement and as a Secured Party.

W I T N E S S E T H:

WHEREAS, GMAC IM may, from time to time, enter into one or more Derivative
Transactions (as defined below) with ResCap, RFC, or GMAC Mortgage as
counterparty (each in such capacity, together with any successors or assigns, a
“ResCap Counterparty” and, collectively, the “ResCap Counterparties”);

WHEREAS, in connection with the Derivative Transactions, GMAC IM and the ResCap
Counterparties have entered into a Guarantee and Master Netting Agreement, dated
as of the date hereof (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Master Netting Agreement”);

WHEREAS, certain parties hereto are party to (i) a Loan Agreement, dated as of
November 20, 2008 (as amended, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”), among RAHI and PATI, as borrowers, ResCap,
RFC, and GMAC Mortgage, as guarantors, and GMAC LLC, as Lender Agent and Initial
Lender, and certain other financial institutions and Persons from time to time
party thereto as Lenders, pursuant to which the Lenders thereunder have agreed
to make loans to RAHI and PATI and (ii) the Security Documents, as defined in
the Loan Agreement;

WHEREAS, certain of the parties hereto are party to a Loan and Security
Agreement, dated as of April 18, 2008, among RFC and GMAC Mortgage, as
borrowers, and GMAC LLC, as lender (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “MSR Loan Agreement”);

WHEREAS, in exchange for consideration, the Grantors have agreed to
cross-collateralize their respective obligations under the November Documents,
the MSR Documents and the Derivative Documents (each as defined below);

WHEREAS, as a condition to the entry into the Derivative Transactions by GMAC
IM, the Grantors are required to execute and deliver this Agreement;



--------------------------------------------------------------------------------

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement; and

WHEREAS, it is in the best interests of each Grantor to execute this Agreement
inasmuch as each Grantor will derive substantial direct and indirect benefits
from the Derivative Transactions.

NOW, THEREFORE, for and in consideration of the entry by GMAC IM into each
Derivative Transaction, and any payment thereunder heretofore or hereafter made
to the ResCap Counterparties and/or the Grantors under or in connection with any
Derivative Transaction, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. When used herein and unless the context otherwise requires,
(a) capitalized terms which are not otherwise defined herein have the meanings
assigned to such terms in Schedule 1.01 to the Loan Agreement; (b) unless
otherwise defined herein, the capitalized terms Account, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Financial Assets, Fixture, Goods,
Instrument, Inventory, Investment Property, Letter of Credit, Letter-of-Credit
Rights, Money, Payment Intangibles, Proceeds, Security, Security Entitlement,
Securities Account, Supporting Obligations and Uncertificated Security have the
respective meanings assigned thereto in Article 8 or Article 9 of the UCC (as
defined below); (c) the provisions of clauses (c) through (g) of Section 1.01 of
the Loan Agreement are hereby incorporated herein in their entirety; (d) all
references herein to Articles, Sections, Exhibits and Schedules herein shall
refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement
as the same may be amended, supplemented, restated or otherwise modified from
time to time; and (d) the following terms have the following meanings (such
definitions to be applicable to both the singular and plural forms of such
terms):

Additional Collateral has the meaning ascribed to such term in the MSR Loan
Agreement.

Advance has the meaning ascribed to such term in the MSR Loan Agreement.

Ancillary Income has the meaning ascribed to such term in the MSR Loan
Agreement.

Account Collateral means Deposit Accounts, Securities Accounts and other
Collateral described in clauses (e) and (f) of the first sentence of Section 2
hereof.

Bailment Collateral means any Collateral that has been physically delivered to
the Omnibus Agent or an agent, custodian, designee or bailee of the Omnibus
Agent pursuant to any Specified Document, and for which the physical possession
of such Collateral by the Omnibus Agent (or its agent, custodian, designee or
bailee) acts to perfect or grant control over such Collateral to the Omnibus
Agent for purposes of the UCC.

Collateral means, with respect to any Grantor, all property and rights of such
Grantor in which a security interest is granted pursuant to the provisions of
this Agreement, including without limitation Section 2.

Contribution Agreement means, as the case may be, (a) that certain Contribution
Agreement dated as of November 20, 2008, among ResCap, GMAC Residential Holding
Company, LLC,

 

2



--------------------------------------------------------------------------------

GMAC Mortgage, and PATI; or (b) that certain Contribution Agreement dated as of
November 20, 2008, among RAHI, PATI, RAHI A, LLC and PATI A, LLC, in each case
as the same may be amended, supplemented, restated or otherwise modified from
time to time; and Contribution Agreements means both of them.

Custodial File means with respect to any Mortgage Loan, a file pertaining to
such Mortgage Loan being held by the Custodian that contains the mortgage
documents pertaining to such Mortgage Loan.

Custodian means any financial institution that holds documents for any of the
Mortgage Loans on behalf of the Investor related thereto.

Default means (i) any Event of Default or (ii) any event that, with the giving
of notice or lapse of time, or both, would become an Event of Default.

Derivative Agreement means (a) each agreement identified on Schedule X hereto
and (b) each additional agreement between GMAC IM and any ResCap Counterparty
that governs one or more Derivative Transactions entered into by GMAC IM and
such ResCap Counterparty, which agreement shall consist of (i) a “Master
Agreement” in a form published by the International Swaps and Derivatives
Association, Inc., together with a “Schedule” thereto, each “Confirmation”
thereunder confirming the specific terms of each such Derivative Transaction and
each “Credit Support Annex” related to such Derivative Transaction or (ii) a
“Master Securities Forward Transaction Agreement,” together with any applicable
“Annexes” thereto and each “Confirmation” thereunder confirming the specific
terms of such Derivative Transaction, as each is amended, supplemented, restated
or otherwise modified from time to time.

Derivative Collateral means (a) any cash or other property posted or required to
be posted as collateral by any ResCap Counterparty to GMAC IM pursuant to the
terms of any Derivative Document, (b) all right, title and interest of each
ResCap Counterparty in, to and under any Derivative Document, (c) all books,
records, writings, data bases, information and other property relating to any
Derivative Collateral and (d) all Proceeds, products, offspring, rents, issues,
profits and returns of and from, and all distributions on any of the foregoing

Derivative Documents has the meaning ascribed to such term in the Loan Agreement
and shall include, without limitation, the Derivative Agreements and the Master
Netting Agreement.

Derivative Transaction means each interest rate swap, interest rate cap,
currency swap, securities forward, “TBA” or other similar transaction between
GMAC IM and one or more ResCap Counterparties that is entered into pursuant to
and governed by a Derivative Agreement.

Distributions means all dividends of stock, membership interests or other
ownership interests, liquidating dividends, shares of stock resulting from (or
in connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Pledged Share, Pledged Interest or other shares of capital stock,
member interest or other ownership interests or security entitlements in each
case constituting Collateral, but shall not include Dividends.

 

3



--------------------------------------------------------------------------------

Dividends means cash dividends and cash distributions with respect to any
Pledged Share or any Pledged Interest made in the ordinary course of business
and not as a liquidating dividend.

Event of Default means (i) an “Event of Default” or “Termination Event” shall
have occurred under any Derivative Agreement (as such terms are defined in the
applicable Derivative Agreement), (ii) a “Default” shall have occurred under the
Master Netting Agreement (as such term is defined in the Master Netting
Agreement), (iii) an “Event of Default” shall have occurred under any Facility
Document (as such term is defined in the Loan Agreement) or (iv) an “Event of
Default” shall have occurred under any MSR Document (as such term is defined in
the MSR Loan Agreement).

Excluded Collateral means all right, title and interest of either RFC or GMAC
Mortgage, whether now owned or hereafter acquired, in, to and under its rights
to reimbursement (a) for all Advances made under the Servicing Contracts and
(b) all monies due or to become due and all amounts received or receivable with
respect thereto and all proceeds (including “proceeds” as defined in the Uniform
Commercial Code in effect in all relevant jurisdictions), together with all
rights of RFC or GMAC Mortgage, as applicable, to enforce such rights to
reimbursement.

First Savings Warehouse Agreement has the meaning ascribed to such term in the
Loan Agreement.

First Savings Warehouse Facility Documents means the First Savings Warehouse
Agreement, the First Savings Warehouse Note and all other agreements, contracts,
documents and instruments evidencing or relating to the First Savings Warehouse
Note or the First Savings Warehouse Agreement.

First Savings Warehouse Note means that Promissory Note, dated as of April 1,
2005 and issued by First Savings Mortgage Corporation in favor of RFC, as the
same may be amended, supplemented, restated or otherwise modified from time to
time, and including any notes given in substitution or replacement therefor.

Flume No. 8 Administration Agreement means the Administration Agreement among
the Flume No. 8 SPE, ResCap, GMAC-RFC Limited and the Flume No. 8 Security
Trustee dated as of November 14, 2008, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

Flume No. 8 Bank Agreement means the Bank Agreement among the Flume No. 8 SPE,
GMAC-RFC Limited, Barclays Bank PLC and the Flume No. 8 Security Trustee dated
as of November 14, 2008, as the same may be amended, supplemented, restated or
otherwise modified from time to time, and together with any successor agreement
and any other agreement governing deposit accounts held in the name of the Flume
No. 8 SPE.

Flume No. 8 Deed of Assignment means the Deed of Assignment, dated as of
November 21, 2008, between PATI and the Lender Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

Flume No. 8 Deed of Charge and Assignment means the Deed of Charge and
Assignment, dated as of November 14, 2008, between the Flume No. 8 SPE, the
Flume No. 8 Security Trustee, ResCap, GMAC-RFC Limited, Barclays Bank PLC and
SFM Corporate Services Limited.

Flume No. 8 Facility Documents means the Flume No. 8 Notes, the Flume No. 8
Security Documents and all other agreements, contracts, documents and
instruments evidencing or relating to the Flume No. 8 Notes or the Flume No. 8
Security Documents.

Flume No. 8 GIC Agreement means the Guaranteed Investment Contract among the
Flume No. 8 SPE, GMAC-RFC Limited, Barclays Bank PLC and the Flume No. 8
Security Trustee dated as of November 14, 2008, as the same may be amended,
supplemented, restated or otherwise modified from time to time, and together
with any successor agreement and any other agreement governing investments of
the Flume No. 8 SPE which is not a Flume No. 8 Bank Agreement.

Flume No. 8 Initial Note means that certain Secured Zero Coupon Discount Note of
Flume (No. 8) Limited dated as of November 14, 2008, constituted by and issued
pursuant to the Flume No. 8 Note Issuance Facility Deed.

Flume No. 8 Loan Sale and Purchase Agreement means the loan sale and purchase
agreement dated as of November 14, 2008 between the Flume No. 8 SPE, the Flume
No. 8 Seller and the Flume No. 8 Security Trustee, as the same may be amended,
supplemented, restated or otherwise modified from time to time.

Flume No. 8 Note means the Flume No. 8 Initial Note or any other note issued
from time to time under and in accordance with the Flume No. 8 Note Issuance
Facility Deed, as the same may be amended, supplemented, restated or otherwise
modified from time to time, and including any notes given in substitution or
replacement therefor; and Flume No. 8 Notes means, collectively, all of them.

Flume No. 8 Note Issuance Facility Deed means the note issuance facility deed
dated as of November 14, 2008 between Flume No. 8 SPE, ResCap and the Flume
No. 8 Security Trustee, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

Flume No. 8 Related Security means all collateral securing obligations of the
Flume No. 8 SPE under the Flume No. 8 Notes and Flume No. 8 Facility Documents.

Flume No. 8 Security Documents means the Flume No. 8 Notes, the Flume No. 8 Loan
Sale and Purchase Agreement, the Flume No. 8 Note Issuance Facility Deed, the
Flume No. 8 Administration Agreement, the Flume No. 8 Bank Agreement, the Flume
No. 8 GIC Agreement, the Flume No. 8 Deed of Assignment, the Flume No. 8 Deed of
Charge and Assignment, and each and every other document, agreement and deed
entered into by ResCap, its Subsidiary and/or the Flume No. 8 Security Trustee
in connection with the purchase of certain residential mortgage loans, the
issuance of the Flume No. 8 Notes and creation of security in respect of the
Flume No. 8 Notes in favor of the Flume No. 8 Security Trustee, in each case, by
the Flume No. 8 SPE, as all of the foregoing may be amended, supplemented,
restated or otherwise modified from time to time, and in each case if and to the
extent any of the foregoing evidence or relate to the Flume No. 8 Notes.

 

5



--------------------------------------------------------------------------------

Flume No. 8 Security Trustee means Deutsche Trustee Company Limited (in its
capacity as security trustee in respect of the Flume No. 8 Notes).

Flume No. 8 Seller means GMAC-RFC Limited.

Flume No. 8 SPE means Flume (No. 8) Limited.

Funding Date shall have the meaning ascribed to such term in the MSR Loan
Agreement.

General Intangibles means, with respect to any Grantor, all of such Grantor’s
“general intangibles” as defined in the UCC and, in any event, includes (without
limitation) all of such Grantor’s licenses, franchises, tax refund claims,
guarantee claims, security interests and rights to indemnification.

Grantor is defined in the preamble.

Investor means the trust owning mortgage loans that have been securitized or
Persons who have purchased whole loans in servicing retained form.

Lender Agent means GMAC LLC, in its capacity as Lender Agent for the Lender
Parties under the Loan Agreement.

Lender Parties shall have the meaning ascribed to such term in the Loan
Agreement.

Loan Agreement is defined in the recitals.

Mortgage means a mortgage, mortgage deed, deed of trust, or other instrument
creating a first lien on or first priority security interest in an estate in fee
simple in real property securing a Mortgage Note including any riders,
assumption agreements or modifications relating thereto.

Mortgage File means, with respect to any Mortgage Loan, a file or files
pertaining to such Mortgage Loan that contains the mortgage documents pertaining
to such Mortgage Loan and any additional mortgage documents pertaining to such
Mortgage Loan required by GMAC LLC, as lender under the MSR Loan Agreement.

Mortgage Loan means any mortgage loan or installment sales contract or similar
asset serviced by either RFC or GMAC Mortgage pursuant to a Servicing Contract.

Mortgage Note means any note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage pertaining to a Mortgage Loan.

Mortgagor means the obligor on a Mortgage Note.

MSR Collateral means (i) the Servicing Rights whether or not yet accrued,
earned, due or payable as well as all other present and future rights and
interests of RFC or GMAC Mortgage, as applicable, in such Servicing Rights,
(ii) the Collection Accounts (as such term is defined in the MSR Loan
Agreement), (iii) the Servicing Contracts and all rights and claims thereunder,
(iv) all books and records, including computer disks and other records, related
to the foregoing (but

 

6



--------------------------------------------------------------------------------

excluding computer programs), (v) any Additional Collateral pledged from time to
time pursuant to Section 2.08(b) of the MSR Loan Agreement, and (vi) all monies
due or to become due with respect to the foregoing and all Proceeds of the
foregoing, but with respect to (i)-(v) above specifically excluding the Excluded
Collateral.

MSR Documents means (a) the MSR Loan Agreement, (b) the “Notes,” the
“Guarantee,” the “Account Control Agreements,” and the “Servicing Contracts”
(each as defined in the MSR Loan Agreement) and (c) all notices, certificates,
financing statements and other documents to be executed and delivered by RFC,
GMAC Mortgage or ResCap in connection with the transactions contemplated by the
MSR Loan Agreement.

MSR Loan Agreement is defined in the recitals.

Non-Tangible Collateral means, with respect to any Grantor, collectively, such
portion of such Grantor’s Collateral that constitutes Accounts, Chattel Paper,
Deposit Accounts, Documents, General Intangibles, Payment Intangibles,
Investment Property, Letter-of-Credit Rights, Letters of Credit and Supporting
Obligations.

November Collateral means the Collateral described in clauses (a) through (j) of
Section 2 hereof.

November Documents means (a) the Loan Agreement, the Notes, the November
Security Agreement, the Account Control Agreements, the GSAP Indenture
Transaction Documents and the Flume No. 8 Security Documents, (b) after the
Custodial Transfer Date, the Master Custody Agreement, (c) any document
designated as a “Security Document” in any Collateral Addition Designation
Notice, (d) all of the security agreements, pledges, collateral assignments,
mortgages, deeds of trust, trust deeds or other instruments evidencing or
creating or purporting to create any security interests in favor of the Lender
Agent for its benefit and for the benefit of the Lender Parties, (e) the
Contribution Agreements and (f) all notices, certificates, financing statements,
agreements and other documents to be executed and delivered by RAHI, PATI,
ResCap, RFC or GMAC Mortgage pursuant to the foregoing or otherwise in
connection with the Loan Agreement or the extension of financing by the Lenders
contemplated thereunder.

November Security Agreement means the Pledge and Security Agreement and
Irrevocable Proxy, dated as of November 20, 2008, by and among RAHI, PATI,
ResCap, RFC and GMAC Mortgage, as grantors, and GMAC LLC, as Lender Agent, as
the same has been amended, restated or otherwise modified through the date
hereof.

Obligations means obligations, indebtedness, fees, expenses (including, without
limitation, attorneys’ fees and expenses) and liabilities of any ResCap
Counterparty or Grantor to any Secured Party under any Specified Document, now
existing or hereafter arising under or in connection with the Specified
Documents, whether monetary or otherwise, matured or unmatured, direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, and any interest accruing thereon
(including any interest that accrues after the commencement of any proceeding by
or against any ResCap Counterparty or any other Person under any bankruptcy,
insolvency, liquidation, moratorium, receivership, reorganization or other
debtor relief law) and all attorneys’ fees and other expenses incurred in the
collection or enforcement thereof; including

 

7



--------------------------------------------------------------------------------

without limitation (a) the obligations, indebtedness and liabilities of the
ResCap Counterparties under the Master Netting Agreement or otherwise pursuant
to the terms of the other Derivative Documents, (b) all other “Obligations” as
defined in the Loan Agreement; and (c) all other “Secured Obligations” as
defined in the MSR Loan Agreement.

Permitted Liens means (a) Liens arising under this Agreement or the other
Security Documents, (b) with respect to all “Collateral” as defined in the
November Security Agreement, any Liens permitted under the Loan Agreement,
(c) with respect to all Derivative Collateral, any Liens permitted under the
Derivative Documents and (d) with respect to all “Collateral” as defined in the
MSR Loan Agreement, any Liens permitted under the MSR Loan Agreement.

Pledged Interest Issuer means each Person identified in Exhibit D of Schedule IV
hereto as a Pledged Interest Issuer.

Pledged Interests means (a) all member interests, general or limited partnership
interests or other ownership interests of any Pledged Interest Issuer described
in Exhibit D of Schedule IV hereto; and (b) all assets, rights or property
related to the foregoing (including, without limitation, all registrations,
certificates, articles or agreements governing or representing any such
interests; all options and other rights, contractual or otherwise, related to
such interests; and all Distributions, Dividends and other Property now or
hereafter received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests, in each case if and to the extent any
of the foregoing evidence or relate to the items described in clause
(a) hereof).

Pledged Note Issuer means each Person identified in Exhibit C of Schedule IV
hereto as the issuer of the Pledged Note identified opposite the name of such
Person.

Pledged Note Lien means any and all liens or security interests securing the
obligation of a Pledged Note Issuer evidenced by the applicable Pledged Note,
and all collateral subject to such liens and security interests.

Pledged Notes means (a) all of the promissory notes described in Exhibit C of
Schedule IV hereto, as such promissory notes are amended, restated, modified or
supplemented from time to time, and any promissory note taken in extension or
renewal thereof or substitution therefor; and (b) all assets, rights or property
related thereto (including, without limitation, all instruments or agreements
governing or representing all or any of such notes; all rights, contractual or
otherwise, at any time existing with respect to such notes; and all
Distributions, Dividends and other Property now or hereafter received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such notes, in each case if and to the extent any of the foregoing evidence
or relate to the items described in clause (a) hereof).

Pledged Property means all Pledged Interests, all Pledged Notes, all Pledged
Shares, all other securities, all assignments of any amounts due or to become
due, all other instruments which are now being or have previously been delivered
by any Grantor to a Secured Party or the Omnibus Agent or an agent, custodian,
designee or bailee of the Omnibus Agent pursuant to any Specified Document, or
may from time to time hereafter be delivered by any Grantor to the Omnibus Agent
or an agent, custodian, designee or bailee of the Omnibus Agent pursuant to any
Specified Document, for the purpose of pledge under this Agreement, the November
Security Agreement or any other Specified Document.

 

8



--------------------------------------------------------------------------------

Pledged Share Issuer means each Person identified in Exhibit B of Schedule IV
hereto as the issuer of the Pledged Shares identified opposite the name of such
Person.

Pledged Shares means (a) all shares of capital stock of any Pledged Share Issuer
identified in Exhibit B of Schedule IV hereto; and (b) all assets, rights or
property related thereto (including, without limitation, all registrations,
certificates, articles, or agreements governing or representing any such
interest; all options and other rights, contractual or otherwise, at any time
existing with respect to all or any of such shares; and all Distributions,
Dividends and other Property now or hereafter received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares, in each
case if and to the extent any of the foregoing evidence or relate to the items
described in clause (a) hereof).

Property means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

Provident Warehouse Agreement shall have the meaning ascribed to such term in
the Loan Agreement.

Provident Warehouse Facility Documents means the Provident Warehouse Agreement,
the Provident Warehouse Note and all other agreements, contracts, documents and
instruments evidencing or relating to the Provident Warehouse Agreement or the
Provident Warehouse Note.

Provident Warehouse Note means that Servicing Facility Promissory Note, dated as
of June 14, 2007, and issued by Provident Funding Associates, L.P. in favor of
RFC, as the same may be amended, supplemented, restated or otherwise modified
from time to time, and including any notes given in substitution or replacement
therefor.

Related Escrow Account Balance means the balance, on the related Funding Date,
of any escrow or impound accounts maintained by either RFC or GMAC Mortgage
which relate to any Mortgage Loan, including, without limitation, items escrowed
for mortgage insurance, property taxes (either real or personal), hazard
insurance, flood insurance, ground rents, or any other escrow or impound items
required by any Mortgage Note or Mortgage, reduced by any unpaid real estate
taxes or insurance premiums required to be paid by RFC or GMAC Mortgage, as
applicable, with respect to which amounts have been escrowed by the related
Mortgagor.

Related Principal and Interest Custodial Account means all principal and
interest custodial accounts maintained by either RFC or GMAC Mortgage that
relate to any Mortgage Loan or pool of Mortgage Loans.

ResCap Counterparty has the meaning ascribed to it in the Loan Agreement.

Secured Parties means (i) GMAC IM, (ii) GMAC LLC, as lender under the MSR Loan
Agreement, (iii) each “Indemnified Party” as defined in the MSR Loan Agreement,
(iv) the Lender Agent, for the benefit of the Lender Parties under the Loan
Agreement and (v) any other Person to whom any Obligation is owed.

 

9



--------------------------------------------------------------------------------

Secured Transactions means all transactions contemplated by the Specified
Documents.

Senior Debt Agent means GMAC LLC, in its capacity as “Lender Agent” under the
Senior Debt Security Documents.

Servicing Contract means either (i) any agreement, whether titled a “servicing
agreement,” a “pooling and servicing agreement,” a “sale and servicing
agreement,” or otherwise, pursuant to which either RFC or GMAC Mortgage is
obligated to perform collection, enforcement or foreclosure services with
respect to, or to maintain and remit any funds collected from persons obligated
on any mortgage loan or pool of mortgage loans; provided, however that
“Servicing Contracts” shall not include any such agreements (a) entered into
with the Government National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation, (b) identifying
mortgage loans or pools of mortgage loans owned by either RFC or GMAC Mortgage
or (c) identifying any mortgage loans or pools of mortgage loans transferred
(whether absolutely or for security) pursuant to a master repurchase agreement
to which either RFC or GMAC Mortgage is a party; and (ii) any agreement listed
on Schedule II to the MSR Loan Agreement as such schedule may be amended from
time to time.

Servicing Fee means the total amount of the fee payable to RFC or GMAC Mortgage
as compensation for servicing and administering the Mortgage Loans.

Servicing Rights means each of RFC’s and GMAC Mortgage’s right, title and
interest in, to and under each Servicing Contract, whether now or hereafter
existing, acquired or created, whether or not yet accrued, earned, due or
payable, as well as all other present and future right and interest under such
Servicing Contract, including, without limitation, the right (i) to receive the
Servicing Fee income payable after the related Funding Date (including without
limitation, any Uncollected Fees), (ii) to receive reimbursement for any
Advances, (iii) any and all Ancillary Income received after the related Funding
Date, (iv) to hold and administer the Related Escrow Account Balances, (v) to
hold and administer, in accordance with the applicable Servicing Contract, the
Related Principal and Interest Custodial Account, the Custodial File, and the
Mortgage File arising from or connected to the servicing of such Mortgage Loan
under the MSR Loan Agreement and (vi) all proceeds, income, profits, rents and
products of any of the foregoing; but with respect to (i)-(vi) above
specifically excluding the Excluded Collateral.

Specified Documents means (i) each of the Derivative Documents, (ii) each of the
November Documents, and (iii) each of the MSR Documents.

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, as used in Section 7(a) hereof, “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

Uncollected Fees means, with respect to any Mortgage Loan, any accrued late
charges, NSF fees, assumption fees, and other fees charged to Mortgagors in
connection with the servicing of such Mortgage Loan which have not been
collected by either RFC or GMAC Mortgage as of the related Funding Date.

 

10



--------------------------------------------------------------------------------

Underlying Documents has the meaning ascribed to such term in the Loan
Agreement.

Warehouse Agreement means, as the context may require, the First Savings
Warehouse Agreement or the Provident Warehouse Agreement; and Warehouse
Agreements means both of them.

Warehouse Facility Document means, as the context may require, a First Savings
Warehouse Facility Document or a Provident Warehouse Facility Document; and
Warehouse Facility Documents means both of them.

Warehouse Loans mean loans made by RFC pursuant to a Warehouse Agreement to the
borrower under such agreement.

2. Grant of Security Interest by Grantors. As security for the prompt payment in
full in cash and performance of all Obligations, each of the Grantors hereby
pledges to the Omnibus Agent and hereby grants a continuing security interest to
the Omnibus Agent in all of each such Grantor’s right, title and interest, in,
to, and under, whether now or hereafter existing, owned or acquired and wherever
located and howsoever created, arising or evidenced, all of the following:

(a) all Pledged Shares of each Pledged Share Issuer identified in Exhibit B of
Schedule IV hereto and all assets, rights or property related thereto;

(b) (i) all Flume No. 8 Notes and all other Pledged Notes (including, without
limitation, the Flume No. 8 Initial Note, the First Savings Warehouse Note and
the Provident Warehouse Note), and (ii) all assets, rights or property related
thereto (including, without limitation, the Flume No. 8 Facility Documents, the
Warehouse Loans, the Warehouse Facility Documents and all Pledged Note Liens, if
and to the extent the foregoing evidence or relate to the Flume No. 8 Notes or
such other Pledged Notes);

(c) (i) all Pledged Interests (including, without limitation, the equity
interests owned by RAHI in RAHI A, LLC, a Delaware limited liability company and
by PATI in PATI A, LLC, a Delaware limited liability company), and (ii) all
assets, rights or property related thereto;

(d) (i) all Dividends, Distributions, interest, and (ii) other payments and
rights, in each case if and to the extent evidencing or related to the Pledged
Shares, Pledged Notes and Pledged Note Liens, Pledged Interests, Flume No. 8
Facility Documents, Warehouse Loans or Warehouse Facility Documents;

(e) all Deposit Accounts, including, without limitation, all Deposit Accounts
identified on Exhibit A of Schedule IV, and all Property deposited or carried
therein or credited thereto, in each case if and to the extent related to any
Pledged Shares, Pledged Notes and Pledged Note Liens, Pledged Interests, Flume
No. 8 Facility Documents, Warehouse Loans or Warehouse Facility Documents;

(f) all Securities Accounts including, without limitation, all Securities
Accounts identified on Exhibit A of Schedule IV, and all Property, including all
Investment Property and Financial Assets, deposited or carried therein or
credited thereto, and all permitted

 

11



--------------------------------------------------------------------------------

investments acquired with funds on deposit in or carried in or credited to such
Securities Accounts, in each case if and to the extent related to any Pledged
Shares, Pledged Notes and Pledged Note Liens, Pledged Interests, Flume No. 8
Facility Documents, Warehouse Loans or Warehouse Facility Documents;

(g) to the extent not included in the foregoing, the Contribution Agreements and
all other agreements, contracts, documents and instruments if and to the extent
evidencing or related to any Pledged Shares, Pledged Notes and Pledged Note
Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans or
Warehouse Facility Documents;

(h) (i) all books, records, writings, data bases, information and other property
relating to or evidencing any Pledged Shares, Pledged Notes and Pledged Note
Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans or
Warehouse Facility Documents, and (ii) all insurance policies, claims and/or
insurance proceeds arising out of the loss, nonconformity or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, in each case if and to the extent evidencing or related to any
Pledged Shares, Pledged Notes and Pledged Note Liens, Pledged Interests, Flume
No. 8 Facility Documents, Warehouse Loans or Warehouse Facility Documents;

(i) to the extent not included in the foregoing, all Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, General Intangibles
(including Payment Intangibles), Goods, Instruments, Investment Property,
Letter-of-Credit Rights, Letters of Credit, Supporting Obligations, Money and
all other personal assets and property of any kind or description, in each case
if and to the extent related to any Pledged Shares, Pledged Notes and Pledged
Note Liens, Pledged Interests, Flume No. 8 Facility Documents, Warehouse Loans
or Warehouse Facility Documents;

(j) all Proceeds, products, offspring, rents, issues, profits and returns of and
from, and all distributions on any of the foregoing;

(k) all MSR Collateral; and

(l) all Derivative Collateral.

Nothing herein shall release or otherwise impair any security interest granted
under any of the other Specified Documents, each of which will remain in full
force and effect in accordance with its terms.

3. Representations and Warranties.

(a) Each Grantor represents and warrants that:

(i) no financing statement (other than the UCC financing statements filed in
connection with the Contribution Agreements or any other UCC financing
statements which may have been filed on behalf of GMAC LLC, in any capacity, or
in connection with Permitted Liens) covering any of the Collateral will be on
file in any public office;

 

12



--------------------------------------------------------------------------------

(ii) (A) such Grantor is and will be the lawful owner of all Collateral in which
it has rights, free of all Liens and claims whatsoever, other than the security
interest hereunder and Permitted Liens, with full power and authority to execute
and deliver this Agreement and perform such Grantor’s obligations hereunder, and
to subject the Collateral to the security interest hereunder and (B) none of the
Collateral of such Grantor that constitutes Collateral is subject to any Liens
other than Permitted Liens;

(iii) all information with respect to the Collateral and Account Debtors set
forth in any schedule, certificate or other writing at any time heretofore or
hereafter furnished by such Grantor to the Omnibus Agent or any other Secured
Party is and will be true and correct in all material respects as of the date
specified therein (or, if no date is so specified, as of the date furnished);

(iv) such Grantor’s true legal name as registered in the jurisdiction in which
such Grantor is organized or incorporated, jurisdiction of organization or
incorporation, federal employer identification number, organizational
identification number, if any, as designated by the state of its organization,
formation or incorporation, chief executive office and principal place of
business are as set forth on Schedule I hereto (and such Grantor has not
maintained its chief executive office and principal place of business at any
other location at any time after January 1, 2003 except as otherwise disclosed
in writing to the Omnibus Agent);

(v) each other location where such Grantor maintains a place of business is set
forth on Schedule II hereto or as otherwise disclosed in writing to the Omnibus
Agent;

(vi) except as disclosed on Schedule III hereto, such Grantor is not now known
and during the five years preceding the date hereof has not previously been
known by any trade name;

(vii) except as disclosed on Schedule III hereto, during the five years
preceding the date hereof such Grantor has not been known by any legal name
different from the one set forth on the signature page of this Agreement nor has
such Grantor been the subject of any merger or other corporate reorganization;

(viii) Schedule V hereto lists all Bailment Collateral that the Grantors are
required to deliver to the Omnibus Agent as of the date hereof or as of such
later date on which an update or supplement to such Schedule is hereafter
delivered in accordance with the terms of this Agreement;

(ix) Schedule IX hereto contains a complete listing of all of such Grantor’s
Commercial Tort Claims in excess of $10,000,000 in value;

(x) such Grantor is a corporation, limited partnership or limited liability
company as specified in Schedule I hereto and is duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
formation or organization;

(xi) the execution and delivery of this Agreement, the grant of the security
interest, proxy and other rights granted herein and the performance by such
Grantor of its

 

13



--------------------------------------------------------------------------------

obligations hereunder are within such Grantor’s corporate, partnership or
limited liability company powers, have been duly authorized by all necessary
corporate, partnership or limited liability company action, have received all
necessary governmental approvals (if any shall be required), and do not and will
not contravene or conflict with any provision of law or of the charter or
by-laws or other organizational documents of such Grantor or any judgment, order
or decree, which is binding upon such Grantor and will not cause a breach,
default or event of default under of any agreement, indenture, instrument or
other document to which such Grantor is a party;

(xii) this Agreement is a legal, valid and binding obligation of such Grantor,
enforceable in accordance with its terms, except that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law);

(xiii) such Grantor has not performed any act which might prevent the Omnibus
Agent from enforcing the terms of this Agreement or which could limit the
Omnibus Agent in any such enforcement;

(xiv) no Collateral is in the possession of any Person (other than such Grantor
or a custodian, securities intermediary or account bank appointed by such
Grantor) asserting any claim thereto or security interest therein (other than
Permitted Liens), except that the Omnibus Agent or its designee or agent may
have possession of Collateral as contemplated pursuant to the Specified
Documents;

(xv) on or prior to the date hereof, (A) the Flume No. 8 Initial Note has been
contributed by ResCap to GMAC Residential Holding Company, LLC, from GMAC
Residential Holding Company, LLC to GMAC Mortgage, and from GMAC Mortgage to
PATI; (B) the GSAP Class A-1 Preference Shares have been contributed by RAHI to
RAHI A, LLC; and (C) the GSAP Class A-2 Preference Shares have been contributed
by PATI to PATI A, LLC;

(xvi) this Agreement creates a valid security interest in the Collateral,
securing the payment of the Obligations, and all filings and other actions
necessary to perfect and protect such security interest under the UCC have been
duly taken, and such security interest shall be prior to all other security
interests covering the Collateral (except for Permitted Liens); provided that to
the extent that no Specified Document requires a Deposit Account constituting
Collateral to be perfected under the UCC at the time of the making of the
representation in this clause (xvi), the representation in this clause
(xvi) shall not apply to such Deposit Account;

(xvii) in the case of any Pledged Shares constituting Collateral, all of such
Pledged Shares when issued will be duly authorized and validly issued, fully
paid, and non-assessable, and constitute all of the issued and outstanding
shares of capital stock of each Pledged Share Issuer owned by the Grantor set
forth across from the name of such Pledged Share Issuer on Exhibit B of Schedule
IV hereto, except as otherwise set forth thereon;

 

14



--------------------------------------------------------------------------------

(xviii) in the case of each Pledged Note and the Pledged Note Liens, all of such
Pledged Notes and Pledged Note Liens, if any, when issued will be duly
authorized, executed, endorsed, issued and delivered, and are the legal, valid
and binding obligation of the issuers thereof, and are not in default; and each
Pledged Note is issued by the Pledged Note Issuer so identified in Exhibit C to
Schedule IV and is owned by the Pledged Note Holder so identified in Exhibit C
to Schedule IV;

(xix) in the case of any Pledged Interests constituting Collateral, such Pledged
Interests constitute one hundred percent (100%) of the Grantor’s interest in the
Pledged Interest Issuer and the percentage of the total membership, partnership
or other equity interests in the Pledged Interest Issuer indicated on Exhibit D
of Schedule IV hereto, except as otherwise set forth thereon. The Pledged
Interests indicated on Exhibit D of Schedule IV hereto are duly registered in
the permanent ownership records of the respective Pledged Interests Issuer, and
such registration is maintained in the principal office of such issuer. Such
registration continues valid and genuine and has not been altered. All Pledged
Interests have been duly authorized and validly issued, are fully paid and
non-assessable, and were not issued in violation of the preemptive rights, if
any, of any Person or of any agreement by which any Grantor is bound. All
documentary, stamp or other taxes or fees owing in connection with the
registration, issuance, transfer or pledge of Collateral have been paid. No
restrictions or conditions exist with respect to the registration, transfer,
voting or pledge of any Pledged Interests (other than usual or customary
securities laws or ERISA restrictions). All requisite formalities for the
granting of a security interest in the Pledged Interests required pursuant to
the organizational documents of the Grantors or the Pledged Interest Issuer have
been complied with on or prior to the execution and delivery of this Agreement.
Each Grantor represents that, as of the date hereof, none of the Pledged
Interests is dealt with or traded on any securities exchange or in any
securities market; and

(xx) in the case of any Deposit Account identified in Exhibit A of Schedule IV
hereto, the only deposits that at any time will be made to such account will
consist of proceeds of the Pledged Shares identified on Exhibit B of Schedule IV
hereto or Pledged Notes identified on Exhibit C of Schedule IV hereto or Pledged
Interests identified on Exhibit D of Schedule IV hereto or of other Collateral
acceptable to the Omnibus Agent;

4. Grantor Remains Liable; Nature of Security Interest; Subrogation, etc.

(a) Anything herein to the contrary notwithstanding, (i) each Grantor shall
remain liable under the contracts and agreements included in the Collateral to
the extent set forth therein, and will perform all of its duties and obligations
under such contracts and agreements to the same extent as if this Agreement had
not been executed, (ii) the exercise by the Omnibus Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts or agreements included in the Collateral, and
(iii) neither the Omnibus Agent nor any other Secured Party shall have any
obligation or liability under any contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Omnibus Agent nor any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

15



--------------------------------------------------------------------------------

(b) This Agreement shall in all respects be a continuing, absolute,
unconditional and irrevocable grant of security interest to the Omnibus Agent
and shall remain in full force and effect until all Obligations have been paid
in full in cash and all Secured Transactions have terminated. All rights of the
Secured Parties and the security interests granted to the Omnibus Agent (for its
benefit and the benefit of each other Secured Party) hereunder, and all
obligations of the Grantors hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of (i) any lack of validity, legality
or enforceability of any Specified Document, (ii) the failure of any Secured
Party (A) to assert any claim or demand or to enforce any right or remedy
against any Grantor or any other Person under the provisions of any Specified
Document or otherwise, or (B) to exercise any right or remedy against any other
guarantor of, or collateral securing, any Obligations, (iii) any change in the
time, manner or place of payment of, or in any other term of, all or any part of
the Obligations, or any other extension, compromise or renewal of any
Obligations, (iv) any reduction, limitation, impairment or termination of any
Obligations (except until all Obligations have been paid in full in cash and all
Secured Transactions have terminated) for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Grantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
or otherwise, (v) any amendment to, rescission, waiver, or other modification
of, or any consent to or departure from, any of the terms of any Specified
Document, (vi) any addition, exchange or release of any Collateral of the
Obligations, or any surrender or non-perfection of any Collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by the Omnibus Agent or any other Secured Party
securing any of the Obligations, or (vii) any other circumstance which might
otherwise constitute a defense available to, or a legal or equitable discharge
of, any Grantor or any other Grantor, any surety or any guarantor.

(c) Until one year and one day after all Obligations have been paid in full in
cash and all Secured Transactions under the Specified Documents have terminated,
each Grantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against any ResCap Counterparty or any other Grantor
that arise from the existence, payment, performance or enforcement of such
Grantor’s obligations under this Agreement or any other Specified Document,
including any right of subrogation, reimbursement, exoneration or
indemnification, any right to participate in any claim or remedy of the Omnibus
Agent or any other Secured Party against any ResCap Counterparty or any other
Grantor or any Collateral which the Omnibus Agent or any other Secured Party now
has or hereafter acquires, whether or not such claim, remedy or right arises in
equity, or under contract, statute or common law, including the right to take or
receive from any ResCap Counterparty or any other Grantor, directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Grantor in violation of the preceding sentence and the Obligations shall
not have been indefeasibly paid in full in cash or all Secured Transactions have
not been terminated, then such amount shall be deemed to have been paid to such
Grantor for the benefit of, and held in trust for, the Omnibus Agent (on behalf
of the Secured Parties), and shall forthwith be paid to the Omnibus Agent to be
credited and applied upon the Obligations, whether matured or unmatured. Each
Grantor acknowledges that it will receive direct and indirect benefits from the
transactions contemplated by the Specified Documents and that the waiver set
forth in this Section 4(c) is knowingly made in contemplation of such benefits.

 

16



--------------------------------------------------------------------------------

(d) Except as otherwise provided in any Specified Agreement, if any Secured
Party may, under applicable Requirements of Law, proceed to realize its benefits
under this Agreement or any Specified Documents giving any Secured Party a lien
upon any Collateral, either by judicial foreclosure or by non-judicial sale or
enforcement, such Secured Party may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Agreement. If, in the exercise of any of its rights and
remedies, any Secured Party shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Grantor or any
other Grantor or any other Person, whether because of any applicable
Requirements of Law pertaining to “election of remedies” or the like, each
Grantor hereby consents to such action by such Secured Party and waives any
claim based upon such action, even if such action by such Secured Party shall
result in a full or partial loss of any rights of subrogation that such Grantor
might otherwise have had but for such action by such Secured Party.

5. Collections, etc. Until such time during the existence of an Event of Default
as the Omnibus Agent shall notify such Grantor of the revocation of such power
and authority, each Grantor (a) will, at its own expense, endeavor to collect,
as and when due, all amounts due under any of the Non-Tangible Collateral,
including the taking of such action with respect to such collection as the
Omnibus Agent may reasonably request or, in the absence of such request, as such
Grantor may deem advisable; and (b) may grant, in the ordinary course of
business, to any party obligated on any of the Non-Tangible Collateral, any
rebate, refund or allowance to which such party may be lawfully entitled, and
may accept, in connection therewith, the return of Goods, the sale or lease of
which shall have given rise to such Collateral. The Omnibus Agent, however, may,
at any time that an Event of Default has occurred and is continuing, whether
before or after any revocation of such power and authority or the maturity of
any of the Obligations, notify any party obligated on any of the Non-Tangible
Collateral to make payment or otherwise render performance to or for the benefit
of the Omnibus Agent and enforce, by suit or otherwise the obligations of any
such party obligated on any Non-Tangible Collateral. In connection therewith,
the Omnibus Agent may surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby. Upon request
of the Omnibus Agent following the occurrence and during the continuation of an
Event of Default, each Grantor will, at its own expense, notify any party
obligated on any of the Non-Tangible Collateral to make payment to the Omnibus
Agent of any amounts due or to become due thereunder.

6. Release. Until all of the Obligations have been paid in full in cash and all
Secured Transactions under the Specified Documents have been terminated, the
Omnibus Agent may release Collateral from the security interest granted to the
Omnibus Agent pursuant to this Agreement or any other agreement in its sole
discretion. Notwithstanding the foregoing, the Omnibus Agent agrees that: (a) if
the Lender Agent agrees to release its security interest with respect to any of
the November Collateral (other than in connection with the termination of
November Documents), the Omnibus Agent will also release its security interest
on such released Collateral; (b) if GMAC LLC, as Lender under the MSR Loan
Agreement agrees to release its security interest with respect to any of the MSR
Collateral (other than in connection with the termination of MSR Documents), the
Omnibus Agent will also release its security interest on such released MSR
Collateral; and (c) if GMAC IM agrees to release its security interest with
respect to any of the Derivative Collateral (other than in connection with the
termination of the related Derivative Agreement), the Omnibus Agent will also
release its security interest on such released Derivative Collateral. Upon any
such

 

17



--------------------------------------------------------------------------------

release, the Omnibus Agent will, at the Grantors’ joint and several expense,
deliver to the relevant Grantor, without any representations, warranties or
recourse of any kind whatsoever, such released Collateral held by the Omnibus
Agent hereunder, and execute and deliver to the Grantor such documents as such
Grantor shall reasonably request to evidence such release.

7. Agreements of the Grantors. (a) Each Grantor:

(i) will execute and/or deliver such financing statements (or any equivalent
filings in the United Kingdom or any other jurisdiction) and other documents
(and pay the cost of filing or recording the same in all public offices
reasonably determined to be appropriate by the Omnibus Agent) and do such other
acts and things (including, without limitation, delivery to the Omnibus Agent of
any Instruments and Certificated Securities which constitute Collateral), all as
Omnibus Agent may from time to time reasonably request, to establish and
maintain a valid perfected security interest in the Collateral (free of all
other liens, claims and rights of third parties whatsoever, other than Permitted
Liens) to secure the payment of the Obligations (and each Grantor authorizes the
Omnibus Agent to file, without limitation, any financing statement (or any
equivalent filings in the United Kingdom or any other jurisdiction) that
(i) indicates the Collateral (x) as being of an equal or lesser scope or with
greater detail, or (y) in any manner that the Omnibus Agent in good faith deems
to be an appropriate or adequate description of the Collateral for purposes of
perfection under the UCC or for purposes of notice, and (ii) contains any other
information required by Section 5 of Article 9 of the UCC of the jurisdiction
wherein such financing statement is filed regarding the sufficiency or filing
office acceptance of any financing statement (or any equivalent filings in the
United Kingdom), including (x) whether such Grantor is an organization, the type
of organization and any organizational identification number issued to such
Grantor and (y) in the case of a financing statement (or any equivalent filings
in the United Kingdom or any other jurisdiction) filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates;

(ii) will keep all its records regarding Collateral at, and will not maintain
any place of business at any location other than, its address(es) shown on
Schedules I and II hereto or at such other addresses of which such Grantor shall
have given the Omnibus Agent not less than 30 days’ prior written notice;

(iii) will not change its state of organization or incorporation and will not
change its name, identity or corporate structure or its organizational
identification number for the state of its incorporation, formation or
organization, in each case such that any financing statement filed to perfect
Omnibus Agent’s interests under this Agreement would become seriously
misleading, unless such Grantor shall have given the Omnibus Agent not less than
30 days’ prior notice of such change (provided that this Section 7(a)(iii) shall
not be deemed authorize any change or transaction prohibited under the Specified
Documents) and shall have taken or will timely take all action necessary to
maintain continued perfection and priority of the security interest created
hereunder following such change;

 

18



--------------------------------------------------------------------------------

(iv) to the extent practicable, will keep its records concerning the Collateral
in such a manner as will enable the Omnibus Agent or its designees to determine
at any time the status of the Collateral;

(v) to the extent practicable, will furnish the Omnibus Agent such information
as is available to such Grantor concerning such Grantor, the Collateral and the
Account Debtors as the Omnibus Agent may from time to time reasonably request;

(vi) will permit the Omnibus Agent and its designees, from time to time, on
reasonable notice and at reasonable times and intervals during normal business
hours (or at any time without notice if a Default has occurred and is
continuing) to inspect, audit and make copies of and extracts from all records
and all other papers in the possession of such Grantor pertaining to the
Collateral and the Account Debtors, and will, upon request of the Omnibus Agent
during the existence of a Default and to the extent practicable, deliver to the
Omnibus Agent all of such records and papers;

(vii) will not sell, lease or assign any Collateral except as permitted by the
Specified Documents or create or permit to exist any Lien on any Collateral
other than Permitted Liens;

(viii) agrees to provide or furnish to the Omnibus Agent at the Omnibus Agent’s
request, copies of such Grantor’s insurance policies and certificates
constituting any Collateral, and further agrees that if an Event of Default
shall have occurred and be continuing, the Omnibus Agent shall have the right
(and the Grantor hereby grants such right the Omnibus Agent) to direct such
Grantor or such Grantor’s insurance companies to apply all proceeds of insurance
constituting Collateral against the payment of the Obligations, whether or not
due, in such order of application as the Omnibus Agent may determine;

(ix) will keep all of the Collateral granted by such Grantor, Deposit Accounts
and Investment Property in the United States or at such other locations outside
of the United States as may be specified in writing to the Omnibus Agent or
consented to by the Omnibus Agent;

(x) will promptly notify the Omnibus Agent in writing upon incurring or
otherwise obtaining a Commercial Tort Claim constituting Collateral which is
claiming damages in excess of $10,000,000 (or any lesser amount specified in
writing by the Omnibus Agent, if a Default has occurred and is continuing) after
the date hereof against any third party, and concurrently therewith deliver to
the Omnibus Agent, in form and substance satisfactory to the Omnibus Agent, a
supplement to Schedule IX sufficiently identifying such Commercial Tort Claim
for purposes of Section 9-108 of the UCC;

(xi) will promptly notify the Omnibus Agent in writing upon becoming the
beneficiary under any letter of credit constituting Collateral in excess of
$10,000,000 (or any lesser amount specified in writing by the Omnibus Agent, if
a Default has occurred and is continuing) and, at the request of the Omnibus
Agent, pursuant to an agreement in form and substance satisfactory to the
Omnibus Agent, either (A) arrange for the issuer and any

 

19



--------------------------------------------------------------------------------

confirmer or other nominated person of such letter of credit to consent to an
assignment to the Omnibus Agent of such letter of credit or (B) arrange for the
Omnibus Agent to become the transferee beneficiary of such letter of credit;

(xii) will promptly notify the Omnibus Agent in writing if such Grantor holds or
acquires an interest in any Electronic Chattel Paper constituting Collateral
and, at the request of the Omnibus Agent, take such action as the Omnibus Agent
may reasonably request to vest control, under Section 9-105 of the UCC, of such
Electronic Chattel Paper constituting Collateral in the Omnibus Agent;

(xiii) acknowledges and agrees that it is not authorized to file any financing
statement in favor of the Omnibus Agent without the prior written consent of the
Omnibus Agent and that it will not do so without the prior written consent of
the Omnibus Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the UCC;

(xiv) promptly deliver to the Omnibus Agent an appropriately updated Schedule V
within five business days (or such later time as consented to by the Omnibus
Agent) after additional Bailment Collateral has been pledged as collateral
pursuant to the terms of this Agreement;

(xv) will facilitate the realization of the Collateral and the exercise of all
powers, authorities and discretions vested by this Agreement in the Omnibus
Agent; and

(xvi) shall in particular promptly execute all transfers, conveyances,
assignments, assurances which the Omnibus Agent may reasonably request in order
to preserve or protect its interest in the Collateral.

Any expenses incurred in protecting, preserving or maintaining any Collateral
shall be borne jointly and severally by the Grantors. Notwithstanding the
foregoing, the Omnibus Agent shall have no obligation or liability regarding the
Collateral or any proceeds thereof by reason of, or arising out of, this
Agreement.

(b) ResCap promptly, but in no event later than three business days after the
earlier of the issuance of a new Flume No. 8 Note or the receipt of a written
request to do so by the Omnibus Agent, unless required to do so earlier pursuant
to the terms of the November Documents or the Flume No. 8 Facility Documents,
will or will cause each such Flume No. 8 Note to be delivered to the Lender
Agent in accordance with Section 8(a).

(c) The Grantors hereby acknowledge and agree that (i) the covenants and
restrictions contained in Article VII (other than Section 7.02(h)), Article X
and Section 12.11 of the Loan Agreement are incorporated by reference herein and
shall apply with respect to the November Collateral, (ii) the covenants and
restrictions contained in Sections 7.01(d), 7.01(k) 7.01(n), 7.01(r), 7.02(a),
7.02(d), 7.03(m) and 12.11 of the Loan Agreement are incorporated by reference
herein and shall apply with respect to the Derivative Collateral, and (iii) the
covenants and restrictions contained in Section 4.03, Section 4.04, Article VII
(other than the covenant contained in Section 7.02(b)) and Article X of the MSR
Loan Agreement are incorporated by reference herein and shall apply with respect
to the MSR Collateral; provided that if either the Loan Agreement or the MSR
Loan Agreement shall cease to be in effect, references in this Section to such
agreement shall be deemed to be references to such agreement immediately prior
to the time it ceased to be in effect.

 

20



--------------------------------------------------------------------------------

8. Agreement as to Investment Property, Bailment Collateral, Account Collateral;
Voting. Except as otherwise provided pursuant to Section 12:

(a) All certificates or Instruments, if any, evidencing or constituting
Collateral, including any Pledged Property, shall be delivered to and held by or
on behalf of (and, in the case of the Pledged Notes, endorsed to the order of)
the Omnibus Agent pursuant hereto, shall be in suitable form for transfer by
delivery, and shall be accompanied by all necessary endorsements or instruments
of transfer or assignment, duly executed in blank.

(b) To the extent any of the Collateral constitutes a “certificated security”
(as defined in Section 8-102(a)(4) of the UCC), each Grantor shall take such
other actions as necessary to grant “control” (as defined in Section 8-106 of
the UCC) to the Omnibus Agent over such Collateral.

(c) To the extent any of its Collateral constitutes an “uncertificated security”
(as defined in Section 8-102(a)(18) of the UCC) with a Carrying Value of
$10,000,000 or more, each Grantor shall take and cause the appropriate Person
(including any issuer, entitlement holder or securities intermediary thereof) to
take all actions necessary to grant “control” (as defined in Section 8-106 of
the UCC) to the Omnibus Agent over such Collateral including, without
limitation, causing delivery of such Collateral or causing the issuer of such
Collateral, as appropriate, to agree to comply with the instructions originated
by the Omnibus Agent without further consent by the registered owner thereof;

(d) To the extent any of its Collateral constitutes a “security entitlement” or
a “securities account” (as such terms are defined in Sections 8-102(a)(17) and
8-501(a), respectively, of the UCC), each Grantor shall take and cause the
appropriate Person (including any securities intermediary thereof) to take all
actions necessary to grant “control” (as defined in Section 8-106 of the UCC) to
the Omnibus Agent over such Collateral including, without limitation, causing to
be delivered to the Omnibus Agent an agreement, in form and substance
satisfactory to the Omnibus Agent, executed by the securities intermediary
thereof whereby such securities intermediary agrees (i) that it will comply with
entitlement orders originated by the Omnibus Agent without further consent by
such Grantor or any other Person with respect to all such Collateral (it being
understood that such agreement may provide that at all times when such
securities intermediary has not been notified by the Omnibus Agent to the
contrary, the securities intermediary may comply with entitlement orders of such
Grantor), (ii) to subordinate any security interest it may have in and to all
such Collateral to the security interest of the Omnibus Agent therein, and
(iii) that it will not agree with any Person other than the Omnibus Agent in any
manner that would grant such Person “control” over any such Collateral without
the Omnibus Agent’s prior written consent.

(e) Each Grantor will, from time to time upon the request of the Omnibus Agent,
promptly deliver to the Omnibus Agent such stock powers, instruments, and
similar documents, satisfactory in form and substance to the Omnibus Agent, with
respect to the Collateral as the Omnibus Agent may reasonably request and will,
from time to time upon the request of the Omnibus Agent after the occurrence of
any Default, promptly transfer any Pledged Shares, Pledged Interests or other
shares of common stock, member interests or other ownership interests
constituting Collateral into the name of any nominee designated by the Omnibus
Agent.

 

21



--------------------------------------------------------------------------------

(f) Subject to clause (g) below, each Grantor will, at all times, keep pledged
to the Omnibus Agent, as the case may be, all Pledged Shares, Pledged Interests
and all other shares of capital stock, member interests or other ownership
interests constituting Collateral, and all securities, security entitlements and
securities accounts constituting Collateral, Dividends and Distributions with
respect thereto, all Pledged Notes, all interest, principal and other proceeds
received by the Omnibus Agent with respect to the Pledged Notes, all Pledged
Note Liens and all other Collateral and other securities, instruments, security
entitlements, financial assets, investment property, proceeds, and rights from
time to time received by or distributable to a Grantor in respect of any
Collateral.

(g) In the event that any Dividend or Distribution constituting Collateral is to
be paid on any Pledged Share or any Pledged Interest or any payment of principal
or interest is to be made on any Pledged Note at a time when no Event of Default
has occurred and is continuing, such Dividend, Distribution or payment may be
paid directly to the relevant Grantor. If any Event of Default has occurred and
is continuing, then any such Dividend, Distribution or payment shall be paid
directly to the Omnibus Agent in accordance with Section 8(h).

(h) Each Grantor agrees:

(i) following the occurrence and during the continuance of any Event of Default,
promptly upon receipt thereof by any Grantor and without any request therefor by
the Omnibus Agent, to deliver (properly endorsed where required hereby or
requested by the Omnibus Agent) to the Omnibus Agent all Dividends,
Distributions, all interest, all principal, all other cash payments, and all
proceeds of the Collateral, all of which shall be held by the Omnibus Agent as
additional Collateral for use in accordance with Section 8(f);

(ii) after any Event of Default shall have occurred and be continuing, the
Omnibus Agent has notified the relevant Grantor of the Omnibus Agent’s intention
to exercise its voting power under this clause (ii), (A) the Omnibus Agent may
exercise (to the exclusion of such Grantor) the voting power and all other
incidental rights of ownership with respect to any Pledged Shares, Pledged
Interests or other shares of capital stock, member interests or other ownership
interests constituting Collateral, and EACH GRANTOR HEREBY GRANTS THE OMNIBUS
AGENT AN IRREVOCABLE PROXY, EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE SUCH
PLEDGED SHARES, SUCH PLEDGED INTERESTS AND SUCH OTHER COLLATERAL, WITH SUCH
PROXY TO REMAIN VALID UNTIL THE PAYMENT IN FULL IN CASH OF ALL OBLIGATIONS, THE
TERMINATION OR EXPIRATION OF ALL SECURED TRANSACTIONS; and (B) promptly to
deliver to the Omnibus Agent such additional proxies and other documents as may
be necessary to allow the Omnibus Agent to exercise such voting power;

(i) All Collateral constituting Dividends, Distributions, interest, principal,
cash payments, and proceeds and all rights under the Flume No. 8 Note and the
Flume No. 8 Related Security which may at any time and from time to time be held
by a Grantor but which such Grantor

 

22



--------------------------------------------------------------------------------

is then obligated to deliver to the Omnibus Agent, shall, until delivery to the
Omnibus Agent, be held by such Grantor separate and apart from its other
property in trust for the Omnibus Agent. The Omnibus Agent agrees that unless it
has received written notice from any Lender that an Event of Default shall have
occurred and be continuing and the Omnibus Agent shall have given the notice
referred to in Section 8(h)(ii), such Grantor shall have the exclusive voting
power with respect to any shares of capital stock, member interests or other
ownership interest (including any of the Pledged Shares or Pledged Interests)
constituting Collateral, and the Omnibus Agent shall, upon the written request
of such Grantor, promptly deliver (at the Grantors’ joint and several expense)
such proxies and other documents, if any, as shall be reasonably requested by
such Grantor which are necessary to allow such Grantor to exercise voting power
with respect to any such share of capital stock, member interests or other
ownership interests (including any of the Pledged Shares or Pledged Interests)
constituting Collateral; provided, however, that no vote shall be cast, or
consent, waiver, or ratification given, or action taken by any Grantor that
could reasonably be expected to be adverse in any material respect to the
interests of the Omnibus Agent and the other Secured Parties or be inconsistent
with or violate any provision of this Agreement or any other Specified Document.

(j) No Grantor will, without the prior written consent of the Omnibus Agent:
(A) enter into any agreement amending, supplementing, or waiving in any material
respect any provision of any Pledged Note or any Pledged Note Lien (including
the underlying instrument pursuant to which such Pledged Note or Pledged Note
Lien is issued) or compromising or releasing or extending the time for payment
of any obligation of the maker thereof, (B) take or omit to take any action the
taking or the omission of that would result in any impairment or alteration of
any obligation of the maker of Pledged Note or Pledged Note Lien or other
instrument constituting Collateral, (C) permit the issuance of (x) any
additional equity interests of any Pledged Share Issuer or Pledged Interest
Issuer (unless immediately upon such issuance the same are pledged and delivered
to the Omnibus Agent pursuant to the terms hereof to the extent necessary to
give the Omnibus Agent a security interest after such issue in at least the same
percentage of such Grantor’s outstanding interests as before such issue),
(y) any securities or other ownership interests convertible voluntarily by the
holder thereof or automatically upon the occurrence or non-occurrence of any
event or condition into, or exchangeable for, any such shares or other ownership
interests, or (z) any warrants, options, contracts or other commitments
entitling any Person to purchase or otherwise acquire any such shares or other
ownership interests, or (D) enter into any agreement creating or otherwise
permit to exist, any restriction or condition upon the transfer, voting or
control of any Pledged Share or Pledged Interest that could reasonably be deemed
to be adverse to the Secured Parties. Each Grantor shall provide, or cause the
relevant Pledged Share Issuer or Pledged Interest Issuer to provide, the Omnibus
Agent with a copy of any amendment or supplement to, or modification or waiver
of, any term or provision of any of the organizational documents of such
relevant Pledged Share Issuer or Pledged Interest Issuer, provided that such
Grantor shall not enter into any such amendment, supplement, modification or
waiver of the organizational documents of such relevant Pledged Share Issuer or
Pledged Interest Issuer which could reasonably be expected to be adverse to the
interests of the Secured Parties. The Grantors covenant and agree that they
shall not consent to or permit (1) any Pledged Interest to be dealt with or
traded on any securities exchanges or in any securities market or (2) any Pledge
Interest Issuer to elect to have its Pledged Interests treated as a “security”
under Article 8 of the UCC unless the relevant Grantors have (I) caused such
Pledged Interest to be certificated and (II) delivered all certificates
evidencing such Pledged Interest to the Omnibus Agent, together with duly
executed undated blank transfer powers, or other equivalent instruments of
transfer acceptable to the Omnibus Agent.

 

23



--------------------------------------------------------------------------------

(k) Each Grantor shall take such actions such that its Collateral consisting of
Pledged Interests and Pledged Shares at all times shall be duly authorized,
validly registered, fully paid and non-assessable, and shall not be registered
in violation of the organic documents of the Grantors or the preemptive rights
of any Person, if any, or of any agreement by which the Grantors or any Pledged
Share Issuer or Pledged Interest Issuer is bound.

9. Defaults and Events of Default; Remedies.

(a) Each Grantor hereby irrevocably appoints the Omnibus Agent its
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time, upon the occurrence
and during the continuation of a Default (in the case of a breach of
Section 8(h)) or an Event of Default, to take any action and to execute any
instrument which the Omnibus Agent may request to accomplish the purposes of
this Agreement, including (i) to ask, demand, collect, sue for, recover,
compromise, receive and give acquittance and receipts for moneys due and to
become due under or in respect of any of the Collateral, (ii) to receive,
endorse, and collect any drafts or other Collateral in connection with clause
(i) above, (iii) to file any claims or take any action or institute any
proceedings which the Omnibus Agent may request for the collection of any of the
Collateral or otherwise to enforce the rights of the Omnibus Agent and the other
Secured Parties with respect to any of the Collateral, and (iv) to perform the
affirmative obligations of such Grantor hereunder. EACH GRANTOR HEREBY
ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO
THIS SECTION 9 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE
EFFECTIVE UNTIL ALL OBLIGATIONS HAVE BEEN PAID IN FULL IN CASH AND ALL SECURED
TRANSACTIONS HAVE TERMINATED.

(b) If an Event of Default shall have occurred and be continuing, in addition to
its rights in the foregoing clause (a) and without limiting the generality of
such clause, the Omnibus Agent may exercise from time to time any rights and
remedies available to it under the UCC, under any other applicable Requirements
of Law and in the clauses (c) through (g) set forth below in this Section 9.

(c) Each Grantor agrees, at the Omnibus Agent’s request if a Default has
occurred and is continuing, to assemble, at its expense, all its Inventory and
other Goods (other than Fixtures) constituting Collateral and all records for
all Collateral at a convenient place or places acceptable to the Omnibus Agent.

(d) Notice of the intended disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or E-mail, and shall be deemed to have been “sent” upon deposit in the
U.S. mails with adequate postage properly affixed, upon delivery to an express
delivery service, upon the electronic submission through telephonic services or,
if by facsimile transmission, when sent against mechanical confirmation of
successful transmission, as applicable. Each Grantor hereby agrees and
acknowledges that: (i) with respect to Collateral that is (A) perishable or
threatens to decline speedily in value or (B) is of a type customarily sold on a
recognized market, no notice of disposition need be given; and (ii) with respect
to Collateral not described in clause (i) above, notification sent after default
and at least ten days before any proposed disposition provides notice within a
reasonable time before disposition.

 

24



--------------------------------------------------------------------------------

(e) Each Grantor hereby agrees and acknowledges that a commercially reasonable
disposition (i) made in the usual manner on any recognized market, (ii) at the
price current in any recognized market at the time of disposition or (iii) in
conformity with reasonable commercial practices among dealers in the type of
property subject to the disposition shall, in each case, be deemed commercially
reasonable.

(f) Any cash proceeds of any disposition by the Omnibus Agent of any of the
Collateral shall be applied by the Omnibus Agent, first, to payment of the
Omnibus Agent’s expenses in connection with the Collateral, including without
limitation, attorneys’ fees and legal expenses, and thereafter to the payment of
any and all of the Obligations in such order of application as the Omnibus Agent
may from time to time direct, and thereafter any surplus will be paid to the
applicable Grantor or as a court of competent jurisdiction shall direct. Neither
the Omnibus Agent nor any other Secured Party need apply or pay over for
application noncash proceeds of collection and enforcement unless (i) the
failure to do so would be commercially unreasonable and (ii) the applicable
Grantor has provided the Omnibus Agent with a written demand to apply or pay
over such noncash proceeds on such basis. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Omnibus Agent arising out of the exercise by the Omnibus Agent of any rights
hereunder.

(g) [Reserved]

(h) If any Event of Default has occurred and is continuing, the Omnibus Agent
may exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral) and also may, without notice except as
specified below, (or, if notice cannot be waived under the UCC, as required to
be provided by the UCC) sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Omnibus Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Omnibus Agent may deem commercially reasonable. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
prior notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Omnibus Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Omnibus Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(i) If any Event of Default has occurred and is continuing, the Omnibus Agent
may transfer all or any part of the Collateral into the name of the Omnibus
Agent or its nominee, with or without disclosing that such Collateral is subject
to the lien and security interest hereunder, notify the parties obligated on any
of the Collateral to make payment to the Omnibus Agent of any amount due or to
become due thereunder, enforce collection of any of the Collateral by suit
or otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto, endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral, take control of any proceeds of the
Collateral, and execute (in the name, place and stead of each Grantor)
endorsements, assignments, transfer powers and other instruments of conveyance
or transfer with respect to all or any of the Collateral.

 

25



--------------------------------------------------------------------------------

(j) Each Grantor agrees that in any sale of any of the Collateral whenever an
Event of Default shall have occurred and be continuing, the Omnibus Agent is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable Requirements of Law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any governmental regulatory authority or official, and each Grantor
further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Omnibus Agent be liable nor accountable to the Grantors for any
discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction. The Omnibus Agent may sell
the Collateral without giving any warranties or representations as to the
Collateral. The Omnibus Agent may disclaim any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

10. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, neither the Omnibus
Agent nor any other Secured Party will have any duty as to any Collateral in its
possession or control or in the possession or control of any sub-agent or bailee
or any income therefrom or as to the preservation of rights against prior
parties or any other rights pertaining thereto. The Omnibus Agent will be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession or control if such Collateral is accorded treatment
substantially equal to that which it accords its own property, and will not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of any act or omission of any
sub-agent or bailee selected by the Omnibus Agent in good faith or by reason of
any act or omission by the Omnibus Agent pursuant to instructions from the
Omnibus Agent, except to the extent that such liability arises from the Omnibus
Agent’s gross negligence or willful misconduct.

To the extent that applicable law imposes duties on the Omnibus Agent to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is commercially reasonable for the Omnibus Agent (a) to fail
to incur expenses reasonably deemed significant by the Omnibus Agent to prepare
Collateral for disposition or otherwise to complete raw material or
work-in-process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove liens or encumbrances on or any adverse claims against Collateral, (d) to
exercise collection remedies against Account Debtors and other Persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a

 

26



--------------------------------------------------------------------------------

specialized nature, (f) to contact other Persons, whether or not in the same
business as the Grantors, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, including, without limitation,
any warranties of title, (k) to purchase insurance or credit enhancements to
insure the Omnibus Agent against risks of loss, collection or disposition of
Collateral, or to provide to the Omnibus Agent a guaranteed return from the
collection or disposition of Collateral or (l) to obtain the services of
brokers, investment bankers, consultants and other professionals to assist the
Omnibus Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by the Omnibus Agent
would not be commercially unreasonable in the Omnibus Agent’s exercise of
remedies against the Collateral and that other actions or omissions by the
Omnibus Agent shall not be deemed commercially unreasonable solely on account of
not being specifically referred to in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
right to a Grantor or to impose any duties on the Omnibus Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section.

11. Appointment of Omnibus Agent; Special Provisions Relating to the Omnibus
Agent. Each Secured Party hereby appoints GMAC LLC and its successors as its
representative to hold Collateral and otherwise to perform the role of Omnibus
Agent hereunder, subject to the terms hereof (including without limitation
Section 10 and this Section 11). Each Secured Party hereby authorizes the
Omnibus Agent to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are delegated
to the Omnibus Agent hereunder. The Omnibus Agent shall be granted the following
rights, powers, obligations and duties under this Agreement, notwithstanding
anything herein to the contrary:

(a) All indemnities to be paid under this Agreement shall be payable immediately
when due in U.S. dollars (“Dollars”) in the full amount due, without deduction
for any variation in any Rate of Exchange (as defined below). The Grantors
hereby agree to jointly and severally indemnify the Omnibus Agent against any
losses, damages, penalties, costs, expenses or disbursements of any kind or
nature whatsoever, including, without limitation, attorney’s fees and expenses,
incurred by the Omnibus Agent as a result of any judgment or order being given
or made for the amount due hereunder and such judgment or order being expressed
and paid in a currency (the “Judgment Currency”) other than Dollars and as a
result of any variation as between (i) the rate of exchange at which the dollar
amount is converted into Judgment Currency for the purpose of such judgment or
order, and (ii) the Rate of Exchange at which the Omnibus Agent is then able to
purchase Dollars with the amount of the Judgment Currency actually received by
the Omnibus Agent. The indemnity set forth in this paragraph shall constitute a
separate and independent obligation of the Grantors and shall continue in full
force and effect notwithstanding any such judgment or order as aforesaid. The
term “Rate of Exchange” means the rate at which the Omnibus Agent is able to
purchase Dollars with the Judgment Currency on the foreign exchange market on
the relevant date and shall include any premiums and other reasonable

 

27



--------------------------------------------------------------------------------

costs of exchange payable in connection with the purchase or, or conversion
into, the relevant currency. The indemnification set forth in this Section 11
shall survive the termination or assignment of this Agreement and Irrevocable
Proxy and the resignation or removal of the Omnibus Agent.

(b) The Omnibus Agent may execute any of its duties under this Agreement or any
other Specified Document by or through agents, experts or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Omnibus Agent shall not be responsible for the negligence or
misconduct of any agents, experts or attorneys-in-fact selected by it in good
faith.

(c) Beyond the exercise of reasonable care in the custody thereof and except as
otherwise specifically stated in this Agreement or any other Specified Document,
the Omnibus Agent shall have no duty as to any of the Collateral in its
possession or control or in the possession or control of any agent or bailee or
as to preservation of rights against prior parties or any other rights
pertaining thereto.

(d) The Omnibus Agent shall be authorized to but shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
monitoring or maintaining the perfection of any security interest in the
Collateral. It is expressly agreed, to the maximum extent permitted by
applicable law, that the Omnibus Agent shall have no responsibility for
(i) taking any necessary steps to preserve rights against any Person with
respect to any Collateral or (ii) taking any action to protect against any
diminution in value of the Collateral, but, in each case (A) subject to the
requirement that the Omnibus Agent may not act or omit to take any action if
such act or omission would constitute gross negligence, bad faith or willful
misconduct and (B) the Omnibus Agent may do so and all expenses reasonably
incurred in connection therewith shall be part of the Obligations.

(e) The Omnibus Agent shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Omnibus Agent in good faith, except to the extent of the Omnibus Agent’s
gross negligence or willful misconduct.

(f) The Omnibus Agent shall not be responsible for, nor incur any liability with
respect to, (i) the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the security
interest in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part under this Agreement or any
other Specified Document, except to the extent such action or omission
constitutes gross negligence, bad faith or willful misconduct on the part of the
Omnibus Agent, (ii) the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, (iii) the validity of the title of
the Grantors to the Collateral, (iv) insuring the Collateral or (v) the payment
of taxes, charges or assessments upon the Collateral or otherwise as to the
maintenance of the Collateral

(g) Notwithstanding anything in this Agreement or any other Specified Document
to the contrary, (i) in no event shall the Omnibus Agent or any officer,
director,

 

28



--------------------------------------------------------------------------------

employee, representative or agent of the Omnibus Agent be liable under or in
connection with this Agreement or any other Specified Document for indirect,
special, incidental, punitive or consequential losses or damages of any kind
whatsoever, including but not limited to lost profits or loss of opportunity,
whether or not foreseeable, even if the Omnibus Agent has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought; and (ii) the Omnibus Agent shall be afforded all of the rights,
powers, immunities and indemnities set forth in this Agreement in all of the
Specified Documents to which it is a signatory as if such rights, powers,
immunities and indemnities were specifically set out in each such Specified
Document. In no event shall the Omnibus Agent be obligated to invest any amounts
received by it hereunder.

(h) The Omnibus Agent shall be entitled conclusively to rely, and shall be fully
protected in relying, upon any note, writing, resolution, request, direction,
certificate, notice, consent, affidavit, letter, cablegram, telegram, telecopy,
email, telex or teletype message, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and/or upon advice
and/or statements of legal counsel, independent accountants and other experts
selected by the Omnibus Agent and need not investigate any fact or matter stated
in any such document. Any such statement of legal counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
by it hereunder in accordance therewith.

(i) Notwithstanding that the Omnibus Agent is appointed by and acting for and at
the direction of the Secured Parties, the Grantors will jointly and severally
pay upon demand to the Omnibus Agent the amount of any and all reasonable fees
and out-of-pocket expenses, including the reasonable fees and expenses of its
counsel, that the Omnibus Agent may incur in connection with (i) the
negotiation, performance or administration of this Agreement and the Specified
Documents to which it is a party, (ii) the custody or preservation of, or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement (whether through negotiations, legal
proceedings or otherwise) of any of the rights of the Omnibus Agent or the other
Secured Parties hereunder or under the Specified Documents or (iv) the failure
by the Grantors to perform or observe any of the provisions hereof or of any of
the Specified Documents. The provisions of this section shall survive the
termination of this Agreement and resignation or removal of the Omnibus Agent.
The expenses of the Omnibus Agent incurred in connection with actions undertaken
as provided in this Section 11 shall be payable jointly and severally by the
Grantors to the Omnibus Agent upon demand therefore (which demand shall be
accompanied by an appropriate invoice).

(j) The Grantors, jointly and severally, agree to indemnify each of the Omnibus
Agent and its officers, directors, employees, agents or attorneys-in-fact
(collectively, the “Indemnified Parties”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including, without limitation, attorneys’ fees and expenses) or
disbursements of any kind whatsoever which may at any time be imposed on,
incurred by or asserted against any Indemnified Party in any way relating to or
arising out of this Agreement or the Specified Documents; provided that the
Grantors shall not be liable for the payment of any portion of such liabilities,
obligations, losses, damages,

 

29



--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent that any of the foregoing result from any such Indemnified Party’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction beyond all applicable appeals.

(k) Neither the Omnibus Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Grantors or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Omnibus Agent hereunder are solely to protect the Omnibus
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Omnibus Agent to exercise any such powers. The Omnibus
Agent shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to the Grantors for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

(l) Pursuant to any applicable law, the Grantors authorize the Omnibus Agent
without obligation to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signatures of the Grantors in such form and in such offices as the Omnibus Agent
determines appropriate to perfect the security interests of the Omnibus Agent
under this Agreement. The Grantors hereby ratify and authorize the filing by the
Omnibus Agent of any financing statement with respect to the Collateral made
prior to the date hereof. Notwithstanding the foregoing or anything else to the
contrary contained in this Agreement, in no event shall the Omnibus Agent have
any duty or obligation to monitor the perfection, continuation of perfection or
the sufficiency or validity of any security interest in or related to the
Collateral or to prepare or file any Uniform Commercial Code financing statement
or continuation statement.

(m) Any corporation into which the Omnibus Agent may be merged, or with which it
may be consolidated, or any corporation resulting from any merger or
consolidation to which the Omnibus Agent shall be a party, shall become a
Omnibus Agent under this Agreement without the execution or filing of any paper
or any further act on the part of the parties hereto.

12. Agency for Collateral.

(a) The Omnibus Agent hereby appoints as its agent (i) GMAC LLC, as Lender under
the MSR Loan Agreement, to hold any MSR Collateral which constitutes Account
Collateral, Bailment Collateral or Pledged Property, and GMAC LLC hereby accepts
such appointment; (ii) GMAC IM, to hold any Derivative Collateral which
constitutes Account Collateral, Bailment Collateral or Pledged Property, and
GMAC IM hereby accepts such appointment; and (iii) the Lender Agent, to hold any
other Collateral which constitutes Account Collateral, Bailment Collateral or
Pledged Property, and the Lender Agent accepts such appointment. Each of the
parties hereto acknowledges and agrees that each such agent shall hold any
Account Collateral, Bailment Collateral and Pledged Property in its possession
for the benefit of the Omnibus Agent.

 

30



--------------------------------------------------------------------------------

(b) Each party hereto acknowledges and agrees that, unless a Grantor is
otherwise directed by the Omnibus Agent, that the compliance by such Grantor
(i) with the provisions of the MSR Documents relating to any MSR Collateral
which constitutes Bailment Collateral or Pledged Property shall constitute
compliance with the provisions of Section 8 hereof with respect to the delivery
of such Collateral, (ii) with the provisions of the Derivative Documents
relating to any Derivative Collateral which constitutes Bailment Collateral or
Pledged Property shall constitute compliance with the provisions of Section 8
hereof with respect to the delivery of such Collateral and (iii) with the
provisions of the November Documents relating to any Collateral (other than any
MSR Collateral or Derivative Collateral) which constitutes Bailment Collateral
or Pledged Property shall constitute compliance with the provisions of Section 8
hereof with respect to the delivery of such Collateral.

(c) GMAC, as Lender under the MSR Loan Documents, hereby appoints the Omnibus
Agent to hold any MSR Collateral which constitutes Account Collateral, Bailment
Collateral or Pledged Property, and the Omnibus Agent hereby accepts such
appointment. GMAC IM hereby appoints the Omnibus Agent as its agent to hold any
Derivative Collateral which constitutes Account Collateral, Bailment Collateral
or Pledged Property, and the Omnibus Agent hereby accepts such appointment. The
Lender Agent hereby appoints the Omnibus Agent to hold any Collateral (other
than any MSR Collateral or Derivative Collateral) which constitutes Account
Collateral, Bailment Collateral or Pledged Property, and the Omnibus Agent
hereby accepts such appointment. Each of the parties hereto acknowledges and
agrees that the delivery by a Grantor of any Collateral which constitutes
Bailment Collateral or Pledged Property to the Omnibus Agent in accordance with
the Omnibus Agent’s direction and the provisions of this Agreement shall be
deemed compliance with any delivery provisions of any other applicable Specified
Document.

(d) The Omnibus Agent hereby agrees that the prior delivery by the Grantors to
the Lender Agent of the Bailment Collateral listed on Schedule V hereto shall
satisfy the obligation of the Grantors to deliver such Collateral to the Omnibus
Agent hereunder, including for purposes of the representation contained in
Section 3(a)(viii).

13. Legal Opinions. The Grantors hereby agree to deliver, on the date hereof,
such opinions of counsel as are requested by the Omnibus Agent and the Lender
Agent, in form and substance satisfactory to the Omnibus Agent and the Lender
Agent.

14. General.

(a) If either (i) at the option of the relevant Grantor or as required pursuant
to the Specified Documents, a Grantor shall cause any Subsidiary that is not a
Grantor to become a Grantor hereunder, or (ii) a Person who is not a Grantor
elects or agrees to become a Grantor hereunder, such Subsidiary or Person shall
execute and deliver to the Omnibus Agent a joinder agreement substantially in
the form of Schedule VII with such other changes as may be acceptable to the
Omnibus Agent (each a “Joinder Agreement”) and shall

 

31



--------------------------------------------------------------------------------

thereafter for all purposes be a party hereto and have the same rights and
obligations as a Grantor party hereto on the Closing Date. In addition, to the
extent that any Grantor delivers or pledges (or intends to deliver or pledge)
Collateral that has not theretofore been delivered or pledged hereunder, such
Grantor shall deliver or caused to be delivered to the Omnibus Agent a notice in
the form attached hereto as Schedule VIII. Upon the request of the Omnibus
Agent, the Grantors agree to deliver or cause to be delivered to the Omnibus
Agent, opinions of external and/or in-house counsel for the relevant Grantor, in
form and substance reasonably satisfactory to the Omnibus Agent and at the
Grantors’ joint and several expense, in connection with any such Joinder
Agreement or additional provision of collateral.

(b) Each Grantor agrees that a carbon, photographic or other reproduction of
this Agreement is sufficient as a financing statement. The Grantors hereby
ratify their authorization contained in Section 7(a)(i) for the Omnibus Agent to
have filed in any Uniform Commercial Code jurisdiction prior to the date hereof
any financing statement or amendment thereto filed prior to the date hereof.

(c) All notices hereunder shall be in writing (including facsimile transmission
or electronic mail) and shall be sent, in the case of any Grantor, to the
address of such Grantor shown on Schedule VI hereto and, in the case of the
Omnibus Agent, at its address set forth on Schedule VI, or to such other address
as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission or e-mail shall be deemed to have been given when sent against
mechanical confirmation of successful transmission; notices sent by mail shall
be deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier shall be deemed to have been given when received.

(d) Each of the Grantors agrees to pay, jointly and severally, all fees and
expenses, including reasonable attorneys’ fees, paid or incurred by the Omnibus
Agent in endeavoring to collect all or any portion of the Obligations of any
Grantor and in enforcing this Agreement against any Grantor, and all such fees
and expenses shall constitute Obligations.

(e) No delay on the part of the Omnibus Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Omnibus Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

(f) This Agreement shall remain in full force and effect until all Obligations
have been paid in full in cash and all Secured Transactions have terminated. If
at any time all or any part of any payment theretofore applied by the Omnibus
Agent or any Secured Party to any of the Obligations is or must be rescinded or
returned by the Omnibus Agent or such Secured Party for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any Grantor), such Obligations shall, for the purposes of this Agreement, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Omnibus Agent or

 

32



--------------------------------------------------------------------------------

such Secured Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Obligations, all as though such
application by the Omnibus Agent or such Secured Party had not been made.

(g) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Requirements of Law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Consistent with the foregoing,
and notwithstanding any other provision of this Agreement to the contrary, in
the event that any action or proceeding is brought in whatever form and in
whatever forum seeking to invalidate any Grantor’s obligations under this
Agreement under any fraudulent conveyance, fraudulent transfer theory, or
similar avoidance theory, whether under state or federal law, such Grantor (the
“Affected Person”), automatically and without any further action being required
of such Affected Person or any Secured Party, shall be liable under this
Agreement only for an amount equal to the maximum amount of liability that could
have been incurred under applicable law by such Affected Person under any pledge
to secure the Obligations (or any portion thereof) at the time of the execution
and delivery of this Agreement (or, if such date is determined not to be the
appropriate date for determining the enforceability of such Affected Person’s
obligations hereunder for fraudulent conveyance or transfer (or similar
avoidance) purposes, on the date determined to be so appropriate) without
rendering such a hypothetical pledge voidable under applicable Requirements of
Law relating to fraudulent conveyance, fraudulent transfer, or any other grounds
for avoidance (such highest amount determined hereunder being any such Affected
Person’s “Maximum Amount”), and not for any greater amount, as if the stated
amount of this Pledge Agreement as to such Affected Person had instead been the
Maximum Amount. This paragraph is intended solely to preserve the rights of the
Secured Parties under this Agreement to the maximum extent not subject to
avoidance under applicable Requirements of Law, and neither any Affected Person
nor any other person or entity shall have any right or claim under this Section
with respect to the limitation described in this Agreement, except to the extent
necessary so that the obligations of any Affected Person under this Agreement
shall not be rendered voidable under applicable Requirements of Law. Without
limiting the generality of the foregoing, the determination of a Maximum Amount
for any Affected Person pursuant to the provisions of the second preceding
sentence of this Section shall not in any manner reduce or otherwise affect the
obligations of any other Grantor (including any other Affected Person) under the
provisions of this Agreement.

(h) This Agreement shall create a continuing security interest in the Collateral
and shall (a) remain in full force and effect until all Obligations have been
paid in full in cash and all Secured Transactions shall have terminated, (b) be
binding upon each Grantor and its successors, transferees and assigns, and
(c) inure, together with the rights and remedies of the Omnibus Agent hereunder,
to the benefit of the Omnibus Agent and each other Secured Party and its
respective successors, transferees and assigns. No Grantor may assign (unless
otherwise permitted under the terms of the Specified Documents) any of its
obligations hereunder without the prior written consent of the Omnibus Agent.

 

33



--------------------------------------------------------------------------------

(i) This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. At any time after the date of this
Agreement, one or more additional Persons may become parties hereto by executing
and delivering to the Omnibus Agent a counterpart of this Agreement together
with supplements to the Schedules hereto setting forth all relevant information
with respect to such party as of the date of such delivery. Immediately upon
such execution and delivery (and without any further action), each such
additional Person will become a party to, and will be bound by all the terms of,
this Agreement.

(j) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
(BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

(k) EACH PARTY HEREBY REPRESENTS AND WARRANTS THAT IT HAS NO RIGHT TO IMMUNITY
FROM THE SERVICE OF PROCESS OR JURISDICTION OR ANY JUDICIAL PROCEEDINGS OF ANY
COMPETENT COURT OR FROM EXECUTION OF ANY JUDGMENT OR FROM THE EXECUTION OR
ENFORCEMENT THEREIN OF ANY ARBITRATION DECISION IN RESPECT OF ANY SUIT, ACTION,
PROCEEDING OR ANY OTHER MATTER ARISING OUT OF OR RELATING TO ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
THAT ANY PARTY IS OR BECOMES ENTITLED TO ANY SUCH IMMUNITY WITH RESPECT TO THE
SERVICE OF PROCESS OR JURISDICTION OR ANY JUDICIAL PROCEEDINGS OF ANY COMPETENT
COURT, AND TO THE EXTENT PERMITTED BY LAW, IT DOES HEREBY AND WILL IRREVOCABLY
AND UNCONDITIONALLY AGREE NOT TO PLEAD OR CLAIM ANY SUCH IMMUNITY WITH RESPECT
TO ITS OBLIGATIONS OR ANY OTHER MATTER UNDER OR ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(l) EACH PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING
SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH

 

34



--------------------------------------------------------------------------------

RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.

(m) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

(n) This Agreement may only be amended, waived or otherwise modified by written
agreement with the prior written consent of the Omnibus Agent and the Grantors;
provided, however, that this Agreement may be supplemented by Joinder Agreements
duly executed by the Omnibus Agent and each Grantor directly affected thereby
and by updates or supplements to any Schedules, Attachments or Annexes hereto
delivered in accordance with this Agreement.

15. Foreign Pledge Agreements.

(a) Notwithstanding anything to the contrary contained herein or in any other
Specified Document, in the event that any Collateral is also pledged to the
Lender Agent or the Omnibus Agent to secure the Obligations by any Grantor
pursuant to any security, pledge or similar agreement governed by foreign law (a
“Foreign Pledge Agreement”) and the provisions of such Foreign Pledge Agreement
conflict with the provisions of this Agreement, the applicable Grantor shall
comply with the provisions of such Foreign Pledge Agreement and shall not be
deemed to have breached any representation or covenant contained herein or in
any other Specified Document as a result thereof.

(b) If Supporting Assets with respect to a Flume No. 8 Note are the subject of a
Collateral Disposition at a time when (x) the fair market value of such
Supporting Assets is less than (y) the Carrying Value thereof as of the Closing
Date (the difference between such amounts beings the “Adjustment Amount”); the
relevant Grantors shall be entitled, after consultation with the Omnibus Agent,
to reduce the outstanding principal balance of such Flume No. 8 Note by the
Adjustment Amount; provided that such Collateral Disposition complies with the
applicable requirements of the Loan Agreement. Without limiting the foregoing,
the relevant Grantors may reduce the outstanding principal balance of a Flume
No. 8 Note at any time with the written consent of the Omnibus Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

RFC ASSET HOLDINGS II, LLC, as Grantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

S-1    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC,

as Grantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

S-2    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC,

as Grantor

By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

 

S-3    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC,

as Grantor

By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

S-4    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC,

as Grantor

By:  

/s/ Melissa White

Name:   Melissa White Title   Assistant Treasurer

 

S-5    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Omnibus Agent,

as Lender Agent under the Loan Agreement,

as Lender under the MSR Loan Agreement,

and as Secured Party

By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer

 

S-6    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC INVESTMENT MANAGEMENT LLC,

as Secured Party

By:  

/s/ Melissa Melvin

Name:   Melissa Melvin Title:   Assistant Secretary

 

S-7    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND AGREEMENT BY THE SENIOR DEBT AGENT

The Senior Debt Agent hereby acknowledges and agrees with the Omnibus Agent that
none of the Collateral is subject to the lien created by the Senior Debt
Security Documents. The Senior Debt Agent further agrees, upon request of the
Omnibus Agent, to take such actions as are reasonably necessary to cause Wells
Fargo Bank, N.A., as First Priority Collateral Agent under the Senior Debt Loan
Agreement, to confirm that no lien exists with respect to such Collateral
pursuant to the Senior Debt Security Documents.

 

GMAC LLC,

as Senior Debt Agent

By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer

 

S-8    Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

GRANTOR INFORMATION

RFC ASSET HOLDINGS II, LLC

Jurisdiction of Formation: Delaware

FEIN: 41-1984034

State organization ID number: 4189232

Chief Executive Office:

One Meridian Crossings, Suite 100

Minneapolis, MN 55423

Principal place of business:

3993 Howard Hughes Parkway

Suite 250

Las Vegas, NV 89169

PASSIVE ASSET TRANSACTIONS, LLC

Jurisdiction of Formation: Delaware

FEIN: 51-0404130

State organization ID number: 3306533

Chief Executive Office/Principal place of business:

1100 Virginia Drive

Fort Washington, PA 19034

RESIDENTIAL FUNDING COMPANY, LLC

Jurisdiction of Formation: Delaware

FEIN: 93-0891336

State organization ID number: 2059477

Chief Executive Office/Principal place of business:

One Meridian Crossings

Suite 100

Minneapolis, MN 55423-3940



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC

Jurisdiction of Formation: Delaware

FEIN: 23-1694840

State organization ID number: 4143873

Chief Executive Office/Principal place of business:

1100 Virginia Drive

Fort Washington, PA 19034-3200

RESIDENTIAL CAPITAL, LLC

Jurisdiction of Formation: Delaware

FEIN: 20-1770738

State organization ID number: 3821622

Chief Executive Office/Principal place of business:

One Meridian Crossings

Suite 100

Minneapolis, MN 55423-3940



--------------------------------------------------------------------------------

SCHEDULE II

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

ADDITIONAL PLACES OF BUSINESS

None.



--------------------------------------------------------------------------------

SCHEDULE III

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

TRADE NAMES; PRIOR LEGAL NAMES; MERGERS

 

1. Trade Names; Prior Legal Names

RFC ASSET HOLDINGS II, LLC

Prior Names: RFC Asset Holdings II, Inc.

PASSIVE ASSET TRANSACTIONS, LLC

Prior Names: Passive Asset Transactions, Inc.

RESIDENTIAL FUNDING COMPANY, LLC

 

Prior Names:    Residential Funding Corporation    RFC Acquisition Corporation

GMAC MORTGAGE, LLC

Prior Names: GMAC Mortgage Corporation

RESIDENTIAL CAPITAL, LLC

Prior Names: Residential Capital Corporation

 

2. Mergers

GMAC MORTGAGE, LLC

On October 25, 2006, GMAC Mortgage, LLC merged with GMAC Mortgage Corporation.



--------------------------------------------------------------------------------

SCHEDULE IV

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

CERTAIN COLLATERAL

 

1. Deposit and Securities Accounts – see attached Exhibit A to this Schedule IV.

 

2. Pledged Shares – see attached Exhibit B to this Schedule IV.

 

3. Pledged Notes – see attached Exhibit C to this Schedule IV.

 

4. Pledged Interests – see attached Exhibit D to this Schedule IV.



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE IV

DEPOSIT AND SECURITIES ACCOUNTS

 

I. Deposit Accounts

 

Account Owner

  

Financial Institution

   Account Number   

Account Name

Residential Funding Company, LLC    JPMorgan Chase Bank, N.A.    646926915   
Residential Funding Company, LLC re: Provident Funding Assoc PSER Residential
Funding Company, LLC    Wachovia Bank, N.A.    2000045277618    Residential
Funding Company, LLC Warehouse Sales Proceeds RFC Asset Holdings II, LLC   
Wachovia Bank, N.A    2000045278963    RFC Asset Holdings II, LLC fbo GMAC, LLC
Collection Account Passive Asset Transactions, LLC    Wachovia Bank, N.A.   
2000045278976    Passive Asset Transactions, LLC fbo GMAC, LLC Collection
Account



--------------------------------------------------------------------------------

II. Securities Accounts

 

Account Owner

  

Financial Institution

  

Account Number

  

Account Name

N/A

                 



--------------------------------------------------------------------------------

EXHIBIT B TO SCHEDULE IV

PLEDGED SHARES

 

     Common Stock    Beneficial Owner    % of Shares
Pledged

Pledged Share Issuer

   Authorized
Shares    Outstanding
Shares      

N/A

                       



--------------------------------------------------------------------------------

EXHIBIT C TO SCHEDULE IV

PLEDGED NOTES

 

Pledged Note Issuer

 

Pledged Note

 

Pledged Note Holder

Flume (No. 8) Limited   All Flume No. 8 Notes, including, without limitation,
that certain Secured Zero Coupon Discount Note of Flume (No. 8) Limited
constituted by and issued pursuant to the Note Issuance Facility Deed dated as
of November 14, 2008, and made between Flume (No. 8) Limited, Residential
Capital, LLC and Deutsche Trustee Company Limited.1   Passive Asset
Transactions, LLC Provident Funding Associates, L.P.   Servicing Facility
Promissory Note, dated as of June 14, 2007, and issued by Provident Funding
Associates, L.P. in favor of RFC   Residential Funding Company, LLC First
Savings Mortgage Corporation   Promissory Note, dated as of April 1, 2005 and
issued by First Savings Mortgage Corporation in favor of RFC   Residential
Funding Company, LLC

 

1

The Secured Zero Coupon Discount Note was subsequently contributed to Passive
Asset Transactions, LLC, which will be the current holder of such note as of
March 18, 2009.



--------------------------------------------------------------------------------

EXHIBIT D TO SCHEDULE IV

PLEDGED INTERESTS

 

Pledged Interest Issuer

  

Interest

  

Grantor

  

% of Interests of

Grantor Pledged

  

Type of

Interests

  

Interests Owned

by Grantor

      RAHI A, LLC    Member interest    Member interest    RFC Asset Holdings
II, LLC    100% of RFC Asset Holdings II, LLC’s equity interest in RAHI A, LLC,
constituting 100% of all the member interest in RAHI A, LLC PATI A, LLC   
Member interest    Member interest    Passive Asset Transactions, LLC    100% of
Passive Asset Transactions, LLC’s equity interest in PATI A, LLC, constituting
100% of all the member interest in PATI A, LLC



--------------------------------------------------------------------------------

SCHEDULE V

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

BAILMENT COLLATERAL

First Savings Warehouse Note

Provident Warehouse Note

Flume No. 8 Initial Note

RAHI A, LLC Membership Interest

PATI A, LLC Membership Interest



--------------------------------------------------------------------------------

SCHEDULE VI

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

NOTICE INFORMATION

The Grantors:

RAHI

RFC Asset Holdings II, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: John Peterson

Phone: (952) 857-7359

Fax: (952) 921-4230

Email: john.peterson@gmacrescap.com

With copy to:

Residential Capital, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: Tammy Hamzehpour, General Counsel

Phone: (952) 857-6415

Fax: (866) 572-7524

Email: Tammy.Hamzehpour@gmacrescap.com



--------------------------------------------------------------------------------

PATI

Passive Asset Transactions, LLC

1100 Virginia Drive

Fort Washington, PA 19034

Attention: John Peterson

Phone: (952) 857-7359

Fax: (952) 921-4230

Email: john.peterson@gmacrescap.com

With copy to:

Residential Capital, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: Tammy Hamzehpour, General Counsel

Phone: (952) 857-6415

Fax: (866) 572-7524

Email: Tammy.Hamzehpour@gmacrescap.com

RFC

Residential Funding Company, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: John Peterson

Phone: (952) 857-7359

Fax: (952) 921-4230

Email: john.peterson@gmacrescap.com

With copy to:

Residential Capital, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: Tammy Hamzehpour, General Counsel

Phone: (952) 857-6415

Fax: (866) 572-7524

Email: Tammy.Hamzehpour@gmacrescap.com



--------------------------------------------------------------------------------

GMAC MORTGAGE

GMAC Mortgage, LLC

c/o Residential Funding Company, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: John Peterson

Phone: (952) 857-7359

Fax: (952) 921-4230

Email: john.peterson@gmacrescap.com

With copy to:

Residential Capital, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: Tammy Hamzehpour, General Counsel

Phone: (952) 857-6415

Fax: (866) 572-7524

Email: Tammy.Hamzehpour@gmacrescap.com

RESCAP

Residential Capital, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

Attn: Tammy Hamzehpour, General Counsel

Phone: (952) 857-6415

Fax: (866) 572-7524

Email: Tammy.Hamzehpour@gmacrescap.com



--------------------------------------------------------------------------------

The Omnibus Agent:

GMAC LLC

200 Renaissance Center

Detroit, MI 48265

Attn: David Walker, Group VP and Treasurer

Phone: (313) 656-5400

Fax: (313) 656-5401

Email: david.walker@gmacfs.com

With copy to:

William B. Solomon, VP and General Counsel

Phone: (313) 656-6128

Fax: (313) 656-6124

Email: William.b.solomon@gm.com



--------------------------------------------------------------------------------

SCHEDULE VII

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

Form of Joinder Agreement

This JOINDER AGREEMENT, dated as of                  , 20    , is delivered
pursuant to Section 14 of the Omnibus Pledge and Security Agreement and
Irrevocable Proxy, dated as of March 18, 2009, among RFC Asset Holdings II, LLC,
Passive Asset Transactions and certain of their Affiliates from time to time
parties thereto, as Grantors, and GMAC LLC, as Omnibus Agent (as amended,
supplemented, restated or otherwise modified from time to time, the “Omnibus
Pledge and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Omnibus Pledge and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 14 of the Omnibus Pledge and Security Agreement, hereby becomes a
party to the Omnibus Pledge and Security Agreement as a Grantor thereunder with
the same force and effect as if originally named as a Grantor therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, hereby mortgages,
pledges, assigns, transfers and hypothecates to the Omnibus Agent for the
benefit of the Secured Parties, and grants to the Omnibus Agent for the benefit
of the Secured Parties a lien on and security interest in, all of its right,
title and interest in, to and under the Collateral of the undersigned described
in Annex A hereto and expressly assumes all obligations and liabilities of a
Grantor thereunder. The undersigned hereby agrees to be bound as a Grantor for
the purposes of the Omnibus Pledge and Security Agreement.

The information set forth in Annex B hereto is hereby added to the information
set forth in Schedules [I through VI and IX] to the Omnibus Pledge and Security
Agreement, and such Schedules are hereby deemed updated, supplemented and
modified hereby. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the
Omnibus Pledge and Security Agreement and that the Collateral listed on Annex A
to this Joinder Amendment shall be and become part of the Collateral referred to
or described in Section 2 of the Omnibus Pledge and Security Agreement and shall
secure all Obligations.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 4 of the Omnibus Pledge and Security
Agreement applicable to it is true and correct on and as the date hereof as if
made on and as of such date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

GMAC LLC

as Omnibus Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A

TO JOINDER AGREEMENT

Description of Collateral

As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Grantor(s) executing this Joinder Agreement shall mean with
respect to each such Grantor:

All of such Grantor’s right, title and interest, in, to, and under, whether now
or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:

[Describe new pledged collateral, which description should include the
provisions of Section 2(d)-(i) of the Security Agreement as they relate to the
new pledged collateral]

The Grantors shall, from time to time, execute and deliver to the Omnibus Agent,
as the Omnibus Agent may reasonably request, all such supplements and amendments
hereto and all such financing statements, continuation statements, instruments
of further assurance and other instruments, and shall take such other action as
the Omnibus Agent reasonably deems necessary or advisable to ensure a perfected
security interest in all or any portion of the Collateral.



--------------------------------------------------------------------------------

ANNEX B

TO JOINDER AGREEMENT

Updated Information to Schedules I-VI and IX

to Omnibus Pledge and Security Agreement and Irrevocable Proxy



--------------------------------------------------------------------------------

SCHEDULE VIII

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

Form of Notice of Additional Collateral

This NOTICE, dated as of                  , 20    , is delivered pursuant to
Section 14 of the Omnibus Pledge and Security Agreement and Irrevocable Proxy,
dated as of March 18, 2009, among RFC Asset Holdings II, LLC, Passive Asset
Transactions, LLC and certain of their Affiliates from time to time parties
thereto, as Grantors, and GMAC LLC, as Omnibus Agent (as amended, supplemented,
restated or otherwise modified from time to time, the “Omnibus Pledge and
Security Agreement”). Capitalized terms used herein without definition are used
as defined in the Omnibus Pledge and Security Agreement.

By executing and delivering this Notice, the undersigned, as collateral security
for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, hereby mortgages,
pledges, assigns, transfers and hypothecates to the Omnibus Agent for the
benefit of the Secured Parties, and grants to the Omnibus Agent for the benefit
of the Secured Parties a lien on and security interest in, all of its right,
title and interest in, to and under the Collateral of the undersigned described
in Annex A hereto.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 4 of the Omnibus Pledge and Security
Agreement applicable to it is true and correct on and as the date hereof as if
made on and as of such date.

The information set forth in Annex B hereto is hereby added to the information
set forth in Schedules [IV, V and IX] to the Omnibus Pledge and Security
Agreement, and such Schedules are hereby deemed updated, supplemented and
modified hereby. The undersigned hereby agrees that the Collateral listed on
Annex A to this Notice shall be and become part of the Collateral referred to or
described in Section 2 of the Omnibus Pledge and Security Agreement and shall
secure all Obligations.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice to be duly executed
and delivered as of the date first above written.

 

[GRANTOR] By:  

 

Name:   Title:  

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

GMAC LLC

as Omnibus Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A

TO NOTICE

Description of Collateral

As used in the Notice to which this Annex A is attached, the “Collateral” of the
Grantor(s) executing this Notice shall mean with respect to each such Grantor:

All of such Grantor’s right, title and interest, in, to, and under, whether now
or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:

[Describe new pledged collateral, which description should include the
provisions of Section 2(d)-(i) of the Security Agreement as they relate to the
new pledged collateral]

The Grantors shall, from time to time, execute and deliver to the Omnibus Agent,
as the Omnibus Agent may reasonably request, all such supplements and amendments
hereto and all such financing statements, continuation statements, instruments
of further assurance and other instruments, and shall take such other action as
the Omnibus Agent reasonably deems necessary or advisable to ensure a perfected
security interest in all or any portion of the Collateral.



--------------------------------------------------------------------------------

ANNEX B

TO NOTICE

Updated Information to Schedule IV-V and IX

to Omnibus Pledge and Security Agreement and Irrevocable Proxy



--------------------------------------------------------------------------------

SCHEDULE IX

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE X

TO OMNIBUS PLEDGE AND SECURITY AGREEMENT

AND IRREVOCABLE PROXY

DERIVATIVE AGREEMENTS

Master Forward Agreement:

Master Securities Forward Trade Agreement, dated as of March 18, 2009, by and
between GMAC Investment Management, LLC and GMAC Mortgage, LLC, together with
all Annexes and other agreements and documents expressed to be part of such
agreement, as such agreement may be amended, supplemented, restated or otherwise
modified from time to time.

GMAC Mortgage Swap:

ISDA Master Agreement, dated as of March 18, 2009, by and between GMAC
Investment Management, LLC and GMAC Mortgage, LLC, including the related
Schedule, each Confirmation, the Credit Support Annex and any Credit Support
Document, as such agreement may be amended, supplemented, restated or otherwise
modified from time to time.

RFC Swap:

ISDA Master Agreement, dated as of March 18, 2009, by and between GMAC
Investment Management, LLC and Residential Funding Company, LLC, including the
related Schedule, each Confirmation, the Credit Support Annex and any Credit
Support Document, as such agreement may be amended, supplemented, restated or
otherwise modified from time to time.

Rescap Swap:

ISDA Master Agreement, dated as of March 18, 2009, by and between GMAC
Investment Management, LLC and Residential Capital, LLC, including the related
Schedule, each Confirmation, the Credit Support Annex and any Credit Support
Document, as such agreement may be amended, supplemented, restated or otherwise
modified from time to time.